 

 

CREDIT AGREEMENT


Dated as of December 21, 2001



among

STRYKER CORPORATION

as the Borrower,

BANK OF AMERICA, N.A.,


as Administrative Agent, Swing Line Lender



and
L/C Issuer,

BANK ONE, NA

and



SUNTRUST BANK



as Co-Syndication Agents,

 

FLEET NATIONAL BANK and

THE BANK OF TOKYO-MITSUBISHI, LTD.



as Co-Documentation Agents,

and

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager



 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01

Defined Terms

1.02

Other Interpretive Provisions

1.03

Accounting Terms

1.04

Rounding

1.05

References to Agreements and Laws

1.06

Exchange Rates; Currency Equivalents

1.07

Redenomination of Certain Alternative Currencies

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01

Committed Loans

2.02

Borrowings, Conversions and Continuations of Committed Loans; Alternative Rate
Agreements

2.03

Bid Loans

2.04

Letters of Credit

2.05

Swing Line Loans

2.06

Prepayments

2.07

Reduction or Termination of Commitments

2.08

Repayment of Loans

2.09

Interest

2.10

Fees

2.11

Computation of Interest and Fees

2.12

Evidence of Debt

2.13

Payments Generally

2.14

Sharing of Payments

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01

Taxes

3.02

Illegality

3.03

Inability to Determine Rates

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Offshore Rate
Loans

3.05

Funding Losses; Breakage Amount

3.06

Matters Applicable to all Requests for Compensation

3.07

Survival

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01

Conditions of Initial Credit Extension

4.02

Conditions to all Credit Extensions and Conversions and Continuations

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

5.01

Existence, Qualification and Power; Compliance with Laws

5.02

Authorization; No Contravention

5.03

Governmental and Third-Party Authorization

5.04

Binding Effect

5.05

Financial Statements; No Material Adverse Effect

5.06

Litigation

5.07

No Default

5.08

Ownership of Property; Liens

5.09

Environmental Compliance

5.10

Insurance

5.11

Taxes

5.12

ERISA Compliance

5.13

Subsidiaries

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

5.15

Disclosure

5.16

Intellectual Property; Licenses, Etc

ARTICLE VI
AFFIRMATIVE COVENANTS

6.01

Financial Statements

6.02

Certificates; Other Information

6.03

Notices

6.04

Payment of Obligations

6.05

Preservation of Existence, Etc

6.06

Maintenance of Properties

6.07

Maintenance of Insurance

6.08

Compliance with Laws and Contractual Obligations

6.09

Books and Records

6.10

Inspection Rights

6.11

Compliance with ERISA

6.12

Environmental Compliance

6.13

Use of Proceeds

ARTICLE VII
NEGATIVE COVENANTS

7.01

Liens

7.02

Indebtedness

7.03

Fundamental Changes

7.04

Dispositions

7.05

Restricted Payments

7.06

ERISA

7.07

Conduct of Business

7.08

Transactions with Affiliates

7.09

Burdensome Agreements

7.10

Use of Proceeds

7.11

Financial Covenants

7.12

Acquisitions

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

8.01

Events of Default

8.02

Remedies Upon Event of Default

ARTICLE IX
ADMINISTRATIVE AGENT

9.01

Appointment and Authorization of Administrative Agent

9.02

Delegation of Duties

9.03

Liability of Administrative Agent

9.04

Reliance by Administrative Agent

9.05

Notice of Default

9.06

Credit Decision; Disclosure of Information by Administrative Agent

9.07

Indemnification of Administrative Agent

9.08

Administrative Agent in its Individual Capacity

9.09

Successor Administrative Agent

9.10

Other Agents

ARTICLE X
MISCELLANEOUS

10.01

Amendments, Etc

10.02

Notices and Other Communications; Facsimile Copies

10.03

No Waiver; Cumulative Remedies

10.04

Attorney Costs, Expenses and Taxes

10.05

Indemnification by the Borrower; Limitation of Liability

10.06

Payments Set Aside

10.07

Successors and Assigns

10.08

Confidentiality

10.09

Set-off

10.10

Interest Rate Limitation

10.11

Counterparts

10.12

Integration

10.13

Survival of Representations and Warranties

10.14

Severability

10.15

Tax Forms

10.16

Replacement Lender

10.17

Judgment Currency

10.18

Governing Law

10.19

Waiver of Right to Trial by Jury

10.20

Special Funding Option

 

SIGNATURES

 

SCHEDULES

1.01

Existing Letters of Credit

2.01

Commitments and Pro Rata Shares

5.06

Litigation

5.09

Environmental Matters

5.13

Subsidiaries and Other Equity Investments

5.16

Intellectual Property Matters

7.01

Existing Liens

7.02

Existing Indebtedness

7.04(h)

Permitted Asset Securitization Transactions

10.02

Offshore and Domestic Lending Offices, Addresses for Notices

EXHIBITS



 

Form of

A-1

Committed Loan Notice

A-2

Request for Alternative Rate

B-1

Bid Request

B-2

Competitive Bid

C

Swing Line Loan Notice

D-1

Committed Loan Note

D-2

Bid Loan Note

D-3

Swing Line Note

E

Compliance Certificate

F

Assignment and Assumption

CREDIT AGREEMENT

This CREDIT AGREEMENT ("Agreement") is entered into as of December 21, 2001,
among STRYKER CORPORATION, a Michigan corporation (the "Borrower"), each lender
from time to time party hereto (collectively, the "Lenders" and individually, a
"Lender"), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender,
Alternative Rate Lender and L/C Issuer, BANK ONE, NA and SUNTRUST BANK as
Co-Syndication Agents, and FLEET NATIONAL BANK and THE BANK OF TOKYO-MITSUBISHI,
LTD. as Co-Documentation Agents.

The Borrower has requested that the Lenders provide a senior revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01

Defined Terms

. As used in this Agreement, the following terms shall have the meanings set
forth below:

"Absolute Rate" means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

"Absolute Rate Loan" means a Bid Loan that bears interest at an Absolute Rate.

"Acquisition" means the acquisition of (i) a controlling equity or other
ownership interest in another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such equity or other ownership interest or upon exercise of an
option or warrant for, or conversion of securities into, such equity or other
ownership interest, or (ii) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

"Acquisition Adjustments" means the adjustments to certain financial terms and
computations more particularly described in Section 1.03(c).

"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

"Administrative Agent's Office" means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have meanings correlative thereto. A Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors or managing general partners.

"Agent/Arranger Fee Letter" has the meaning specified in Section 2.10(c).

"Agent-Related Persons" means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America in its capacity as the Administrative Agent, the Arranger), and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.

"Aggregate Commitments" means, as at the date of determination thereof, the sum
of all Commitments of all Lenders at such date.

"Agreement" means this Credit Agreement.

"Alternative Rate" means a rate of interest for all or any part of a Committed
Loan agreed to between the Alternative Rate Lender and the Borrower pursuant to
Section 2.02(g) of this Agreement.

"Alternative Rate Agreement" means, with respect to any Committed Loan or any
portion thereof (including Continuations thereof to successive Interest Periods
of like duration during the applicable Alternative Rate Period), an agreement
between the Borrower and the Alternative Rate Lender pursuant to Section 2.02(g)
of this Agreement that the Borrower's interest payment obligation with respect
to such Committed Loan (including Continuations thereof) during the Alternative
Rate Period shall be to pay interest at the Alternative Rate rather than at the
Base Rate or the Offshore Rate otherwise applicable to such Committed Loan.

"Alternative Rate Lender" means Bank of America in its capacity as party to an
Alternative Rate Agreement with the Borrower pursuant to Section 2.02(g) of this
Agreement.

"Alternative Rate Period" means, with respect to any Committed Loan subject to
an Alternative Rate Agreement, the stated duration of such Alternative Rate
Agreement.

"Applicable Margin" means, from time to time, for the purpose indicated, the
respective percentages per annum, based upon the Debt Rating, as set forth
below:

 

Pricing Level

Debt Rating S&P/Moody's



Facility Fee

Offshore Rate    Loans and Letter of Credit Fees

1

>

A+/A1

6.5 bps

23.5 bps

2

A/A2

8.0 bps

27.0 bps

3

A- / A3

10.0 bps

32.5 bps

4

BBB+ / Baa1

12.5 bps

37.5 bps

5

BBB / Baa2

15.0 bps

47.5 bps

6

BBB- / Baa3

17.5 bps

57.5 bps

7

<

BB+ / Ba1

22.5 bps

77.5 bps

Initially, the Applicable Margin shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each change in the Applicable Margin resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arranger" means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

"Assignment and Assumption" means an Assignment and Assumption substantially in
the form of Exhibit F.

"Attorney Costs" means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

"Attributable Indebtedness" means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2000,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

"Australian Dollars" means the lawful currency of Australia.

"Bank of America" means Bank of America, N.A.

"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." Such prime rate is a rate set by Bank of America based upon
various factors including Bank of America's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced prime
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.

"Base Rate Loan" means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

"Bid Borrowing" means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

"Bid Loan" has the meaning specified in Section 2.03(a). All Bid Loans shall be
denominated in Dollars.

"Bid Loan Note" means a promissory note made by the Borrower in favor of a
Lender evidencing Bid Loans made by such Lender, substantially in the form of
Exhibit D-2.

"Bid Loan Sublimit" means an amount equal to the Aggregate Commitments. The Bid
Loan Sublimit is part of, and not in addition to, the Aggregate Commitments.

"Bid Request" means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

"Borrower" has the meaning set forth in the introductory paragraph hereto.

"Borrowing" means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.

"Breakage Amount" means the amount of any loss, cost or expense incurred by the
Alternative Rate Lender (as calculated by it in a commercially reasonable
manner, in connection with which the Alternative Rate Lender may use any
reasonable averaging or attribution methods) as a result of its termination of,
or acquisition of an offsetting position with respect to, all or any portion of
any funding or other hedging arrangement entered into by the Alternative Rate
Lender in whole or in part in connection with an Alternative Rate Agreement. If
the Breakage Amount calculated by the Alternative Rate Lender is a positive
number, then such amount shall be payable by the Borrower pursuant to Sections
2.06(a) and 3.05(b) of this Agreement.

"British Pounds Sterling" and "£" means the lawful currency of the United
Kingdom of Great Britain and Northern Ireland.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
Offshore Rate Loan denominated in a currency other than Dollars or euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London interbank market or (b) if such day
relates to any Offshore Rate Loan denominated in euro, means a TARGET Business
Day.

"Canadian Dollars" means the lawful currency of Canada.

"Cash Collateral" means all cash, deposit accounts and all balances therein
pledged or deposited with or delivered to the Administrative Agent to Cash
Collateralize the L/C Obligations.

"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations plus all fees accrued or to be incurred in
connection therewith, Cash Collateral, in an amount not less than the sum of
such L/C Obligations and fees and in the applicable currency in which such L/C
Obligations are outstanding, and all proceeds of the foregoing pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders) and to
take all such other action as shall be necessary for the Administrative Agent to
have "control" thereof within the meaning of the Uniform Commercial Code
applicable thereto. Derivatives of such term shall have corresponding meaning.
The Borrower hereby grants the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a Lien on all such Cash Collateral. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America or other institutions satisfactory to it.

"Change of Control" means, with respect to any Person, an event or series of
events by which:

(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than any member or members of the Stryker Family Group becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire (such right, an "option right"), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a fully
diluted basis (i.e., taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

"Code" means the Internal Revenue Code of 1986 and all regulations issued
pursuant thereto.

"Commitment" means, as to each Lender, its obligation (a) to make Committed
Loans to the Borrower pursuant to Section 2.01, (b) if such Lender is an
Offshore Currency Participating Lender, to purchase Offshore Currency Risk
Participations in Offshore Currency Committed Loans, (c) to purchase
participations in L/C Obligations, and (d) to purchase participations in Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01, as
such amount may be reduced or adjusted from time to time in accordance with this
Agreement.

"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same applicable currency and, as to Offshore Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

"Committed Loan" means a Base Rate Loan or an Offshore Rate Loan made to the
Borrower by a Lender in accordance with its Pro Rata Share, or as to Offshore
Currency Committed Loans (unless such Lender is an Offshore Currency
Participating Lender), its Offshore Currency Funding Pro Rata Share, pursuant to
Section 2.01, except as otherwise provided herein.

"Committed Loan Note" means a promissory note made by the Borrower in favor of a
Lender evidencing Committed Loans made by such Lender, substantially in the form
of Exhibit D-1.

"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans, or (c) a Continuation of Committed Loans as the
same Type and currency, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A-1.

"Committed Loan Offshore Currency" means each of Japanese yen and euro. From and
after the Euro Transition Cutoff Date, Loans denominated in an NCU shall be
automatically redenominated into the euro as of the close of business on such
date at the applicable margin adopted and irrevocably fixed by the European
Council (in accordance with Article 109l(4) of the Treaty on European Union) on
December 31, 1998 as the official exchange rate between the euro and such NCU.

"Competitive Bid" means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.

"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, used or included in determining such
Consolidated Net Income, and (d) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income, subject to
Acquisition Adjustments.

"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) Attributable Indebtedness in respect of capital leases, (c)
without duplication, all Contingent Obligations with respect to Indebtedness of
the types specified in subsections (a) and (b) above of Persons other than the
Borrower or any Subsidiary, and (d) without duplication, any outstanding
Indebtedness of any Securitization Entity, including without limitation the face
or notional amount of any interest in receivables that is outstanding as of such
date, but excluding any such interest held by Affiliates of such Securitization
Entity. For all purposes hereof, the Consolidated Funded Indebtedness of the
Borrower or any Subsidiary shall include the foregoing Indebtedness in (a), (b),
(c) and (d) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or a limited liability company) in which
the Borrower or any Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, debt
discount, premium payments, commissions, fees (other than fees incurred
hereunder or in connection herewith), charges and related expenses of the
Borrower and its Subsidiaries in connection with Indebtedness (including
capitalized interest) or in connection with the deferred purchase price of
assets or incurred with respect to any Permitted Securitization Transaction, in
each case to the extent treated as interest in accordance with GAAP and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP, subject to Acquisition Adjustments.

"Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries without giving effect to extraordinary or nonrecurring net gains,
or extraordinary or nonrecurring net non-cash losses (excluding from the
determination of such net income gains or losses from Dispositions of assets
other than those in the ordinary course of business) for that period, subject to
Acquisition Adjustments.

"Consolidated Net Worth" means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders' Equity of
the Borrower and its Subsidiaries on that date, exclusive of foreign translation
adjustments.

"Consolidated Tangible Assets" means, as of any date on which the amount thereof
is to be determined, the total amount of all assets of the Borrower and its
Subsidiaries on a consolidated basis (less depreciation, depletion and other
properly deductible valuation reserves) after deducting, without duplication,
the sum of goodwill, patents, trade names, trademarks, copyrights, franchises,
experimental expense, organization expense, unamortized debt discount and
expense, the excess of cost of shares acquired over book value of related assets
and such other assets as are properly classified as "intangible assets" in
accordance with GAAP.

"Consolidated Total Assets" means, as of any date on which the amount thereof is
to be determined, the total amount of all assets of the Borrower and its
Subsidiaries on a consolidated basis (less depreciation, depletion and other
properly deductible valuation reserves).

"Contingent Obligation" means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring or holding harmless in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith.

"Continuation" and "Continue" mean, with respect to any Offshore Rate Committed
Loan, the continuation of such Offshore Rate Committed Loan as an Offshore Rate
Committed Loan in the same available currency on the last day of the Interest
Period for such Loan.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Conversion" and "Convert" mean, with respect to any Committed Loan, the
conversion of such Committed Loan from one Type to another Type, or from one
currency to another available currency.

"Cost of Acquisition" means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the capital stock, warrants or options to acquire
capital stock of the Borrower or any Subsidiary to be transferred in connection
therewith, (ii) the amount of any cash and fair market value of other property
(excluding property described in clause (i) and the unpaid principal amount of
any debt instrument) given as consideration, (iii) the amount (determined by
using the face amount or the amount payable at maturity, whichever is greater)
of any Indebtedness incurred, assumed or acquired by the Borrower or any
Subsidiary in connection with such Acquisition, (iv) all additional purchase
price amounts in the form of earnouts and other contingent obligations that
should be recorded on the financial statements of the Borrower and its
Subsidiaries in accordance with GAAP, (v) all amounts paid in respect of
covenants not to compete, consulting agreements that should be recorded on
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP, and other affiliated contracts in connection with such Acquisition, (vi)
the aggregate fair market value of all other consideration given by the Borrower
or any Subsidiary in connection with such Acquisition, and (vii) out-of-pocket
transaction costs for the services and expenses of attorneys, accountants and
other consultants incurred in effecting such transaction, and other similar
transaction costs so incurred and capitalized in accordance with GAAP.

"Credit Extension" means each of the following: (a) a Committed Borrowing or Bid
Borrowing, (b) a Swing Line Borrowing, and (c) an L/C Credit Extension.

"Debt Rating" means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the "Debt Ratings") of the
non-credit-enhanced, senior unsecured long-term debt of the Borrower; provided
that if a Debt Rating is issued by each of the foregoing rating agencies, then
the higher of such Debt Ratings shall apply (with Pricing Level 1 in the
definition of "Applicable Margin" being the highest and Pricing Level 7 in the
definition of "Applicable Margin" being the lowest), unless there is a split in
Debt Ratings of more than one level, in which case the level that is one level
higher than the lower Debt Rating shall apply.

"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

"Default" means any event or circumstance that, with the giving of any notice,
the passage of time, or both, would be an Event of Default.

"Default Rate" means an interest rate equal to (a) the Base Rate or the Offshore
Base Rate, as applicable (the Base Rate to apply for this purpose in all
instances other than with respect to Offshore Base Rate Loans), plus (b) 2% per
annum; provided, however, that with respect to an Offshore Rate Loan or a Bid
Loan, until the end of the Interest Period during which the Default Rate is
first applicable, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2% per annum, and thereafter as set forth in (a) above, in each case
to the fullest extent permitted by applicable Laws.

"Disposition" or "Dispose" means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

"Dollar" and "$" means lawful money of the United States of America.

"Dollar Equivalent Amount" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Offshore Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the applicable Revaluation Date) for the purchase
of Dollars with such Offshore Currency.

"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless (A) such Person is taking delivery of an assignment in connection
with physical settlement of a credit derivative transaction or (B) a Default or
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed; the incurrence of amounts
payable by the Borrower with respect to such Person under Article III being a
reasonable basis for withholding approval); provided that notwithstanding the
foregoing, "Eligible Assignee" shall not include the Borrower or any of the
Borrower's Affiliates or Subsidiaries.

"EMU" means the economic and monetary unit in accordance with the Treaty of Rome
of 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992, and the Amsterdam Treaty of 1998, as amended from time to time.

"EMU Legislation" means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the euro or otherwise), in each case as amended or supplemented from
time to time.

"Environmental Laws" means all Laws relating to environmental matters applicable
to any property.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974 and all
regulations issued pursuant thereto.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

"euro" means the single, lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

"Euro Transition Cutoff Date" means December 31, 2001, or such other date as may
be established by EMU Legislation.

"Eurodollar Reserve Percentage" means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as "Eurocurrency liabilities"). The Offshore Rate for each outstanding Offshore
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage. The determination of the Eurodollar
Reserve Percentage by the Administrative Agent shall be conclusive in the
absence of manifest error.

"Event of Default" means any of the events or circumstances specified in Article
VIII.

"Existing Credit Facility" means that certain Amended and Restated Credit and
Guaranty Agreement dated as of June 4, 1999 among the Borrower, Goldman Sachs
Credit Partners, L.P., as a Joint Lead Arranger and Syndication Agent, Bank of
America Securities LLC (formerly NationsBanc Montgomery Securities LLC), as a
Joint Lead Arranger, Bank of America, N.A. (as successor to Bank of America
National Trust and Savings Association), as Global Agent, US Facility Agent and
Multicurrency Facility Agent, and a syndicate of lenders.

"Existing Letters of Credit" means those letters of credit issued and
outstanding as of the Closing Date under the Existing Credit Facility and
individually described on Schedule 1.01.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

"Foreign Lender" has the meaning specified in Section 10.15(a).

"FRB" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, the generation, handling, storage,
transportation, disposal, treatment, release, discharge or emission of which is
subject to any Environmental Law.

"Honor Date" has the meaning set forth in Section 2.04(c).

"Indebtedness", as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (ix) any liability of such
Person for the obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; (x)
obligations under Swap Contracts; provided, in no event shall obligations under
Swap Contracts be deemed "Indebtedness" for any purpose of the definitions of
the Leverage Ratio or the Interest Coverage Ratio; and (xi) Contingent
Obligations. For purposes of calculating the amount of Indebtedness of a
Securitization Entity outstanding as of any date, the face or notional amount of
any interest in receivables that is outstanding as of such date shall be deemed
to be Indebtedness but any such interests held by Affiliates of such
Securitization Entity shall be excluded for purposes of such calculation.

"Indemnified Liabilities" has the meaning set forth in Section 10.05.

"Indemnitees" has the meaning set forth in Section 10.05.

"Interbank Offered Rate" has the meaning therefor set forth in the definition of
"Offshore Rate".

"Interest Coverage Ratio" means, as of any date of determination, the ratio of
(a) the sum of Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

"Interest Payment Date" means, (a) as to any Offshore Rate Loan and Absolute
Rate Loan, the last day of the relevant Interest Period, any date that such Loan
is prepaid or, with respect to an Offshore Rate Loan, Converted, in whole or in
part, and the Maturity Date; provided, however, that if any Interest Period for
an Offshore Rate Loan or Absolute Rate Loan exceeds three months, interest shall
also be paid on the Business Day which falls every three months after the
beginning of such Interest Period; (b) as to any Base Rate Loan or Swing Line
Loan, the first Business Day following the last Business Day of each March,
June, September and December and the Maturity Date; and (c) as to payment of the
Alternative Rate by the Borrower to the Alternative Rate Lender with respect to
a Committed Loan or any portion thereof, the corresponding Interest Payment Date
for such Committed Loan, or such other dates as agreed between the Alternative
Rate Lender and the Borrower, and the Maturity Date; provided, further, that
interest accruing at the Default Rate shall be payable from time to time upon
demand of Administrative Agent.

"Interest Period" means (a) as to each Offshore Rate Loan, initially, the period
commencing on the date such Offshore Rate Loan is disbursed or (in the case of
any Offshore Rate Committed Loan) on the date any Loan is Continued as or
Converted into an Offshore Rate Committed Loan, and ending, in each case, on the
date which is one, two, three or six months thereafter, as selected by the
Borrower in its Committed Loan Notice or Bid Request, as the case may be; and
(b) as to each Absolute Rate Loan, a period of not less than 14 days and not
more than 180 days as selected by the Borrower in its Bid Request; provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
an Offshore Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to an Offshore Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the scheduled Maturity Date.

"Investment" means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but including subsequent amounts of Investments in the same Person
at the time such amount is actually invested, whether pursuant to earnouts,
working capital adjustments or other contractual obligations, or otherwise.

"IP Rights" has the meaning set forth in Section 5.16.

"IRS" means the United States Internal Revenue Service and any successor
governmental agency performing a similar function.

"Japanese Yen" means the official legal currency of Japan.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Advance" means, with respect to each Lender, such Lender's funding in
Dollars of its participation in any L/C Borrowing in accordance with its Pro
Rata Share as set forth in Section 2.04(c).

"L/C Borrowing" means an extension of credit in Dollars resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Swing Line Borrowing or a Committed Borrowing.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings, expressed as a Dollar
Equivalent Amount.

"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

"Letter of Credit" means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

"Letter of Credit and Swing Line Offshore Currency" means each of British Pounds
Sterling, Japanese Yen, euro, Australian Dollars, Canadian Dollars, New Zealand
Dollars, Singapore Dollars and any other currency that is (a) freely available
in the international bank market, (b) freely transferable and freely convertible
into Dollars, (c) readily utilized for the settlement of private international
debt transactions, and (d) is agreed in writing to be a "Letter of Credit and
Swing Line Offshore Currency" by (i) the L/C Issuer with respect to Letters of
Credit of such currency and (ii) the Swing Line Lender with respect to Swing
Line Loans of such currency. From and after the Euro Transition Cutoff Date,
Loans and Letters of Credit denominated in an NCU shall be automatically
redenominated into the euro as of the close of business on such date at the
applicable margin adopted and irrevocably fixed by the European Council (in
accordance with Article 109l(4) of the Treaty on European Union) on December 31,
1998 as the official exchange rate between the euro and such NCU.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

"Letter of Credit Expiration Date" means the day that is seven days prior to the
scheduled Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

"Letter of Credit Sublimit" means an amount equal to the lesser of the Dollar
Equivalent Amount of Aggregate Commitments and $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

"Leverage Ratio" means, as of any date of determination, for the Borrower and
its Subsidiaries on a consolidated basis, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters ending on or most recently ended prior to such date.

"Lien" means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, any agreement to give any
security interest, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction) and any option, trust or
other preferential arrangement having the practical effect of any of the
foregoing, of or in property securing any obligation to, or a claim by a Person
other than the owner of such property, whether statutory, by contract or
otherwise, including the interest of a purchaser of accounts receivable.

"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, a Bid Loan or a Swing Line Loan.

"Loan Documents" means this Agreement, each Note, the Agent/Arranger Fee Letter,
each Request for Credit Extension, each Request for Alternative Rate, each
Alternative Rate Agreement, each Letter of Credit Application and each
Compliance Certificate, and all other instruments and documents heretofore or
hereafter executed or delivered to or in favor of any Lender or the
Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement.

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, condition
(financial or otherwise), liabilities (actual or contingent) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Borrower to pay or perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document.

"Material Disposition" means any Disposition, or series of related Dispositions,
by the Borrower and its Subsidiaries of real or personal property that has a
gross book value, as determined in accordance with GAAP, equal to or greater
than 10% of Consolidated Tangible Assets determined as of the last day of the
immediately preceding fiscal quarter of the Borrower.

"Material Subsidiary" means any direct or indirect Subsidiary of the Borrower
which (i) has total assets equal to or greater than 5% of Consolidated Total
Assets (calculated as of the most recent fiscal period with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Section 6.01(a) (or if prior to delivery of any financial
statements pursuant to such Section, then calculated with respect to the Audited
Financial Statements) (the "Required Financial Information")) or (ii) has income
equal to or greater than 5% of Consolidated Net Income (calculated for the most
recent period for which the Administrative Agent has received the Required
Financial Information); provided, however, that notwithstanding the foregoing,
the term "Material Subsidiary" shall mean each combination of Subsidiaries other
than Material Subsidiaries (determined without regard to this proviso) that
together have assets equal to or greater than 5% of Consolidated Total Assets
(calculated as described above) or net income equal to or greater than 5% of
Consolidated Net Income (calculated as described above) and as to which an event
of the type described in Sections 8.01(f) and/or (g) shall occur in any fiscal
year.

"Maturity Date" means (a) December 21, 2006, or (b) such earlier date upon which
the Aggregate Commitments may be terminated in accordance with the terms hereof.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Multi-Year Revolving Credit Facility" means the revolving credit facility of up
to $750,000,000 described herein.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

"NCU" means the national currency unit (other than the euro) of a Participating
Member State. From and after the Euro Transition Cutoff Date, all references to
NCU shall mean instead the euro.

"New Zealand Dollars" means the lawful currency of New Zealand.

"Notes" means, collectively, the Committed Loan Notes, the Bid Loan Notes and
the Swing Line Note.

"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest that
accrues after the commencement by or against the Borrower or any Subsidiary
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding.

"Offshore Base Rate" means, for any day, the rate of interest, plus a margin, if
any, offered by the Swing Line Lender in connection with a Swing Line Loan
requested in a Letter of Credit and Swing Line Offshore Currency, and accepted
by the Borrower.

"Offshore Base Rate Loan" means a Swing Line Loan in a Letter of Credit and
Swing Line Offshore Currency that bears interest at the Offshore Base Rate.

"Offshore Bid Margin" means the margin above or below the Offshore Rate to be
added to or subtracted from the Offshore Rate, which margin shall be expressed
in multiples of 1/100th of one basis point.

"Offshore Currency" means any Committed Loan Offshore Currency or Letter of
Credit and Swing Line Offshore Currency, as the context may require.

"Offshore Currency Committed Loan" means each Committed Loan denominated in a
Committed Loan Offshore Currency.

"Offshore Currency Committed Loan Credit Exposure" means, with respect to any
Offshore Currency Committed Loan, (i) for each Offshore Currency Funding Lender
other than the Offshore Currency Funding Fronting Lender, the aggregate
principal amount of its Offshore Currency Funding Pro Rata Share thereof
advanced by such Lender, (ii) for the Offshore Currency Funding Fronting Lender,
the aggregate principal amount of its Offshore Currency Funding Pro Rata Share
thereof advanced thereby, net of all Offshore Currency Risk Participations
purchased or funded, as applicable, therein, and (iii) for each Offshore
Currency Participating Lender, the aggregate principal amount of all Offshore
Currency Risk Participations purchased or funded, as applicable, by such Lender
in such Offshore Currency Committed Loan.

"Offshore Currency Equivalent Amount" means, at any time, (a) with respect to
any amount denominated in an Offshore Currency, such amount, and (b) with
respect to any amount denominated in Dollars, the equivalent amount thereof in
the applicable Offshore Currency as determined by the Administrative Agent at
such time on the basis of the Spot Rate (determined in respect of the applicable
Revaluation Date) for the purchase of such Offshore Currency with Dollars.

"Offshore Currency Funding Fronting Lender" means Bank of America in its
capacity as an Offshore Currency Funding Lender for Offshore Currency Committed
Loans in which the Offshore Currency Participating Lenders purchase Offshore
Currency Risk Participations.

"Offshore Currency Funding Lender" means, with respect to each Offshore Currency
Committed Loan, each Lender other than an Offshore Currency Participating
Lender.

"Offshore Currency Funding Pro Rata Share" means, (a) with respect to each
Offshore Currency Funding Lender other than the Offshore Currency Funding
Fronting Lender, its Pro Rata Share; and (b) with respect to the Offshore
Currency Funding Fronting Lender, the percentage (carried out to the ninth
decimal place) determined in accordance with the following formula:

Sum of the Commitments of the
Offshore Currency Funding Fronting Lender
and the Offshore Currency Participating Lenders
Aggregate Commitments

"Offshore Currency Loan" means any Offshore Currency Committed Loan or Offshore
Base Rate Loan.

"Offshore Currency Participating Lender" means, with respect to each Offshore
Currency Committed Loan, each of the Norinchukin Bank, New York Branch, Union
Planters Bank, N.A., and Land Bank of Taiwan, Los Angeles Branch, but
specifically excludes any assignees thereof otherwise permitted hereunder.

"Offshore Currency Risk Participation" means, with respect to each Offshore
Currency Committed Loan advanced by the Offshore Currency Funding Fronting
Lender, the risk participation purchased by each of the Offshore Currency
Participating Lenders in such Loan in an amount determined in accordance with
such Lender's Pro Rata Share, as provided in Section 2.02(f).

"Offshore Currency Sublimit" means an amount equal to the lesser of the Dollar
Equivalent Amount of the Aggregate Commitments and $250,000,000.

"Offshore Margin Bid Loan" means a Bid Loan that bears interest at a rate based
upon the Offshore Rate.

"Offshore Qualifying Lender" has the meaning specified in Section 10.15(c).

"Offshore Rate" means for any Interest Period with respect to any Offshore Rate
Loan other than one referred to in subsection (b) below, a rate per annum
determined by Administrative Agent pursuant to the following formula:

Offshore Rate =

Interbank Offered Rate


1.00 - Eurodollar Reserve Percentage

 

 

Where "Interbank Offered Rate" means, for such Interest Period:

(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in the relevant currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or

(ii) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, or

(iii) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in the relevant currency for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Offshore Rate Loan being made, Continued or Converted by Bank of America in its
capacity as a Lender and with a term equivalent to such Interest Period would be
offered by Bank of America's London Branch or London Affiliate to major banks in
the applicable offshore Dollar market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period.

The determination of the Offshore Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

"Offshore Rate Committed Loan" means a Committed Loan bearing interest at a rate
based on the Offshore Rate and includes all Offshore Currency Committed Loans.

"Offshore Rate Loan" means a Loan bearing interest based on the Offshore Rate.
Offshore Rate Loans include all Offshore Currency Committed Loans, but does not
include Offshore Base Rate Loans.

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state of its
formation and all certificates and articles issued thereto by such secretary of
state or other department, in each case as amended from time to time.

"Original Rate" has the meaning set forth in Section 2.09(d).

"Other Taxes" has the meaning therefor set forth in Section 3.01(b).

"Outstanding Amount" means (i) with respect to Committed Loans, Bid Loans, and
Swing Line Loans on any date, the Dollar Equivalent Amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Committed Loans, Bid Loans, and Swing Line Loans,
as the case may be, occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the Dollar Equivalent Amount of the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the Dollar Equivalent Amount of
the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Offshore Currency, the rate of interest per annum at which
overnight deposits in the applicable Offshore Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable interbank market for such currency to major banks in
such interbank market.

"Participating Member State" means each state so described in EMU Legislation.

"Participant" has the meaning specified in Section 10.07(d).

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

"Permitted Acquisition" means any Acquisition of a Person, so long as (i)
immediately prior to and immediately after the consummation of such Acquisition,
no Default or Event of Default has occurred and is continuing, and (ii) if the
Cost of Acquisition for such Acquisition exceeds 25% of Consolidated Net Worth
as of the end of the most recently completed fiscal quarter for which financial
statements have been furnished pursuant to the terms hereof, pro forma
consolidated historical financial statements of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter for the four fiscal
quarters most recently ended giving effect to such Acquisition are delivered to
the Administrative Agent not less than five (5) Business Days prior to the
consummation of such Acquisition, together with a certificate of a Responsible
Officer demonstrating pro forma compliance with Section 7.11 after giving effect
to such Acquisition.

"Permitted Securitization Transaction" means the transaction contemplated by the
Receivables Purchase Agreement and any other transaction or series of
transactions pursuant to which the Borrower or any of its Subsidiaries may sell,
convey or otherwise transfer to a Securitization Entity (in the case of a
transfer by the Borrower or any of its Subsidiaries) or any other Person (in
case of a transfer by a Securitization Entity), or may grant a security interest
in, any accounts receivable (whether now existing or arising or acquired in the
future) of the Borrower or any of its Subsidiaries, and any assets related
thereto including, without limitation, all collateral securing such accounts
receivable, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets (including contract rights) which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable,
all of the foregoing for the purpose of providing working capital financing on
terms that are more favorable to the Borrower and its Subsidiaries than would
otherwise be available at that time; provided, (i) the Borrower and/or its
Subsidiaries enters into such transaction or series of transactions with a
Lender or an Affiliate thereof, and (ii) the obligations owed to third parties
with respect to all such transactions shall not exceed 50% of gross accounts
receivables (less applicable reserves) as of the end of the most recently
completed fiscal quarter of the Borrower at any time.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

"Pro Rata Share" means, with respect to each Lender, the percentage (carried out
to the ninth decimal place) of the Aggregate Commitments represented by such
Lender's Commitment, which as of the Closing Date is set forth opposite the name
of such Lender on Schedule 2.01, as such percentage may be adjusted as
contemplated herein.

"Receivables Purchase Agreement" means that certain Receivables Purchase
Agreement, dated November 30, 1999, as amended or supplemented from time to time
in accordance with its terms, among Stryker Funding Corporation, as seller,
Borrower, as servicer, Falcon Asset Securitization Corporation, certain
financial institutions party thereto and Bank One, NA, as agent.

"Register" has the meaning set forth in Section 10.07(c).

"Replacement Lender" has the meaning set forth in Section 10.16.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

"Request for Alternative Rate" means, with respect to an Alternative Rate
Agreement, a written request, substantially in the form of Exhibit A-2, duly
completed and signed by a Responsible Officer and delivered to the Alternative
Rate Lender.

"Request for Credit Extension" means (a) with respect to a Borrowing, Conversion
or Continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.

"Required Lenders" means, as of any date of determination, Lenders whose Voting
Percentages aggregate more than 50% of the Voting Percentages of all Lenders.

"Responsible Officer" means the president, chief financial officer, vice
president of finance, treasurer or assistant treasurer of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

"Restricted Lender" has the meaning set forth in Section 10.16.

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

"Revaluation Date" means with respect to Outstanding Amounts denominated in an
Offshore Currency, each of the following with respect to such Offshore Currency:
(a) the date a Request for Credit Extension is delivered to the Administrative
Agent with respect to each Credit Extension issued or advanced that results in
such Outstanding Amount, (b) each date on which any such Outstanding Amount is
due, (c) any Interest Payment Date applicable thereto, (d) the Honor Date with
respect to any Letter of Credit denominated in a Letter of Credit and Swing Line
Offshore Currency, (e) each date of an amendment of any such Letter of Credit
denominated in a Letter of Credit and Swing Line Offshore Currency having the
effect of increasing the amount thereof, (f) each effective date of renewal of
an Auto-Renewal Letter of Credit pursuant to Section 2.04(b)(iii), (g) each
Offshore Currency Participation Payment Date under Section 2.02(f)(iii) with
respect to which the Offshore Currency Funding Fronting Lender has requested
payment from the Offshore Currency Participating Lenders in Dollars, and each
other date pursuant to Section 2.02(f)(vi) on which payments in Dollars are made
between the Offshore Currency Funding Fronting Lender and Offshore Currency
Participating Lenders, (h) any date on which an L/C Borrowing is deemed to have
been made with respect to a Letter of Credit denominated in a Letter of Credit
and Swing Line Offshore Currency, (i) the date of each Committed Loan Notice
submitted by the Swing Line Lender pursuant to Section 2.05(c)(ii), (j) the date
of any determination of a Dollar Equivalent Amount by the Swing Line Lender in
accordance with Section 2.05(d), and (k) any additional and more frequent dates
as Administrative Agent in its sole discretion may, or at the direction of the
Required Lenders shall, select from time to time.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Offshore Currency, same day or other funds as may be determined
by the Administrative Agent to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Offshore Currency.

"Securitization Entity" means Stryker Funding Corporation, a Michigan
corporation, and any other wholly-owned Subsidiary (or another Person in which
the Borrower or any Subsidiary of the Borrower makes an Investment and to which
the Borrower or any Subsidiary of the Borrower transfers accounts receivable and
related assets) that engages in no activities other than in connection with the
financing of accounts receivable and that is designated by the Board of
Directors of the Borrower (as provided below) as a Securitization Entity, (i) no
portion of the Indebtedness (contingent or otherwise) of which (a) is guaranteed
by the Borrower or any Subsidiary of the Borrower other than pursuant to
Standard Securitization Undertakings, (b) is recourse to or obligates the
Borrower or any Subsidiary of the Borrower in any way other than pursuant to
Standard Securitization Undertakings or (c) subjects any property or asset of
the Borrower or any Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (ii) with which neither the Borrower nor
any Subsidiary of the Borrower has any material contract, agreement, arrangement
or understanding other than on terms no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower, other than fees payable in the ordinary course
of business in connection with servicing receivables of such entity, and (iii)
to which neither the Borrower nor any Subsidiary of the Borrower has any
obligation to maintain or preserve such entity's financial condition or cause
such entity to achieve certain levels of operating results. Any such designation
by the Board of Directors of the Borrower shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolution of the Board of Directors of the Borrower giving effect to such
designation and a certificate of a Responsible Officer certifying that such
designation complied with the foregoing conditions.

"Shareholders' Equity" means, as of any date of determination for the Borrower
and its Subsidiaries on a consolidated basis, shareholders' equity as of that
date determined in accordance with GAAP.

"Singapore Dollars" means the lawful currency of Singapore.

"Special Notice Currency" means, at any time, a Letter of Credit and Swing Line
Offshore Currency, other than the currency of Japan or of a country located in
North America or Europe that is a member of the Organization for Economic
Cooperation and Development at such time.

"Spot Rate" for a currency means the rate quoted by Bank of America as the spot
rate for the purchase by Bank of America of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m., New York time, on the date two Business Days prior to the date on which
the foreign exchange transaction is made.

"Standard Securitization Undertakings" means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are reasonably customary in accounts receivable securitization
transactions.

"Stryker Family Group" means the descendants of L. Lee Stryker and members of
such descendants' families and trusts for the benefit of such Persons.

"Subsequent Participant" means each country that adopts the euro as its lawful
currency after January 1, 1999.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

"Swing Line Loan" has the meaning specified in Section 2.05(a).

"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

"Swing Line Note" means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by such Lender, substantially
in the form of Exhibit D-3.

"Swing Line Sublimit" means an amount equal to the lesser of the Dollar
Equivalent Amount of the Aggregate Commitments and $50,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

"TARGET Business Day" means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System (or, if such
clearing system ceases to be operative, such other clearing system (if any)
determined by the Administrative Agent to be a suitable replacement) is
operating.

"Taxes" has the meaning therefor set forth in Section 3.01(a).

"364-Day Revolving Credit Agreement" means that certain Credit Agreement dated
as of the date hereof by the Borrower, the Administrative Agent and the lenders
party thereto, pursuant to which the lenders party thereto are making available
to the Borrower a revolving credit facility in the original maximum aggregate
amount at any time outstanding of $250,000,000.

"Threshold Amount" means 10% of Consolidated Net Worth as of the end of the most
recently completed fiscal quarter of the Borrower for which financial statements
have been furnished pursuant to the terms hereof.

"Type" means (a) with respect to a Committed Loan, its character as (i) a Base
Rate Loan or (ii) an Offshore Rate Loan, and (b) with respect to a Bid Loan, its
character as (i) an Absolute Rate Loan or (ii) an Offshore Margin Bid Loan.

"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

"Unreimbursed Amount" has the meaning set forth in Section 2.04(c)(i).

"Voting Percentage" means, as to any Lender, (a) at any time when the Aggregate
Commitments are in effect, such Lender's Pro Rata Share and (b) at any time
after the termination of the Aggregate Commitments, the percentage (carried out
to the ninth decimal place) which (i) the sum of (A) the Dollar Equivalent
Amount of the Outstanding Amount of such Lender's Committed Loans (less, with
respect only to the Offshore Currency Funding Fronting Lender, the aggregate
Dollar Equivalent Amount of Offshore Currency Risk Participations in any
Offshore Currency Committed Loan) and Bid Loans, plus (B) with respect only to
Offshore Currency Participating Lenders, such Lender's Dollar Equivalent Amount
of Offshore Currency Risk Participations, plus (C) such Lender's Pro Rata Share
of the Dollar Equivalent Amount of the Outstanding Amount of L/C Obligations,
plus (D) such Lender's Pro Rata Share of the Dollar Equivalent Amount of the
Outstanding Amount of Swing Line Loans, then comprises of (ii) the Dollar
Equivalent Amount of the aggregate Outstanding Amount of all Loans and L/C
Obligations; provided, however, that if any Lender has failed to fund any
portion of the Committed Loans, Offshore Currency Risk Participations,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder, such Lender's Voting Percentage shall be deemed to
be zero, and the respective Pro Rata Shares and Voting Percentages of the other
Lenders shall be recomputed for purposes of this definition and the definition
of "Required Lenders" without regard to such Lender's Commitment or the
Outstanding Amount of its Committed Loans, Offshore Currency Risk
Participations, L/C Advances and funded participations in Swing Line Loans, as
the case may be.

1.02

Other Interpretive Provisions

. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

(b)

(i) The words "herein" and "hereunder" and words of similar import when used in
any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii)

Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.

(iii)

The term "including" is by way of example and not limitation.

(iv)

The term "documents" includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

(c)

In the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including;" the words "to" and "until"
each mean "to but excluding;" and the word "through" means "to and including."

(d)

Each reference to "basis points" or "bps" shall be interpreted in accordance
with the convention that 100 bps = 1.0%.

(e)

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03

Accounting Terms

. (a) All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, as in effect from
time to time (subject to Section 1.03(b) below), applied in a manner consistent
with that used in preparing the Audited Financial Statements.

(b)

If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c)

With respect to any Acquisition consummated on or after the Closing Date, the
following shall apply:

 

(i) For each period of four fiscal quarters of the Borrower ending next
following the date of any Acquisition, Consolidated EBITDA shall include the
results of operations of the Person or assets so acquired on a historical pro
forma basis, and which amounts may include such adjustments as are permitted
under Regulation S-X of the Securities and Exchange Commission and reasonably
satisfactory to the Administrative Agent;

 

(ii) For each period of four fiscal quarters of the Borrower ending next
following the date of each Acquisition, Consolidated Interest Charges shall
include the results of operations of the Person or assets so acquired, which
amounts shall be determined on a historical pro forma basis; provided, however,
Consolidated Interest Expense shall be adjusted on a historical pro forma basis
to (i) eliminate interest expense accrued during such period on any Indebtedness
repaid in connection with such Acquisition and (ii) include interest expense on
any Indebtedness (including Indebtedness hereunder) incurred, acquired or
assumed in connection with such Acquisition ("Incremental Debt") calculated (A)
as if all such Incremental Debt had been incurred as of the first day of such
Four-Quarter Period and (B) at the following interest rates: (I) for all periods
subsequent to the date of the Acquisition and for Incremental Debt assumed or
acquired in the Acquisition and in effect prior to the date of Acquisition, at
the actual rates of interest applicable thereto, and (II) for all periods prior
to the actual incurrence of such Incremental Debt, equal to the rate of interest
actually applicable to such Incremental Debt hereunder or under other financing
documents applicable thereto as at the end of each affected period of such four
fiscal quarters, as the case may be.

(d)

With respect to any Material Disposition consummated on or after the Closing
Date, for each period of four fiscal quarters of the Borrower ending next
following the date of such Material Disposition, Consolidated EBITDA for such
period shall be either (i) reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such period or (ii) increased by an amount equal to the
Consolidated EBITDA (if negative) attributable to such property for such period.

1.04

Rounding

. Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05

References to Agreements and Laws

. Unless otherwise expressly provided herein, (a) references to agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06

Exchange Rates; Currency Equivalents

.

(a)

The Administrative Agent shall determine the Spot Rates as of each Revaluation
Date applicable to any Offshore Currency to be used for calculating Dollar
Equivalent Amounts of Credit Extensions and Outstanding Amounts denominated in
such Offshore Currency. Spot Rates shall become effective as of such Revaluation
Date and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Loan Documents
shall be such Dollar Equivalent Amount as so determined by the Administrative
Agent.

(b)

Wherever in this Agreement in connection with a Borrowing, Conversion,
Continuation or prepayment of a Loan or the issuance of a Letter of Credit, an
amount such as a required minimum or multiple amount is expressed in Dollars,
but such Borrowing, Loan or Letter of Credit is denominated in an Offshore
Currency, such amount shall be the relevant Offshore Currency Equivalent of such
Dollar amount (rounded to the nearest 1,000 units of such Offshore Currency), as
determined by the Administrative Agent.

1.07

Redenomination of Certain Alternative Currencies

.

(a)

Each obligation of the Borrower to make a payment denominated in the NCU of any
member state of the European Union that adopts the euro as its lawful currency
after the date hereof shall be redenominated into euro at the time of such
adoption (in accordance with the EMU Legislation). If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b)

Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the euro by any member state of the
European Union and any relevant market conventions or practices relating to the
euro. The Administrative Agent may from time to time further modify the terms
of, and practices contemplated by, this Agreement with respect to the euro to
the extent Administrative Agent determines, in its reasonable discretion, that
such modifications are necessary or convenient to reflect new laws, regulations,
customs or practices developed in connection with the euro. The Administrative
Agent may effect such modifications, and this Agreement shall be deemed so
amended, without the consent of the Borrower or the Lenders to the extent such
modifications are not materially disadvantageous to the Borrower or the Lenders,
upon notice thereto.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01

Committed Loans

. Subject to the terms and conditions set forth herein, each Lender severally
agrees to make, Convert and Continue (a) Committed Loans, in Dollars and (b), in
the event it is an Offshore Currency Funding Lender, in Committed Loan Offshore
Currencies to the Borrower from time to time on any Business Day during the
period from the Closing Date to the Maturity Date; provided, however, that after
giving effect to any Committed Borrowing, (i) the Dollar Equivalent Amount of
the aggregate Outstanding Amount of all Loans and L/C Obligations shall not
exceed the Aggregate Commitments, (ii) the Dollar Equivalent Amount of the
aggregate Outstanding Amount of the Committed Loans of any Lender (less, with
respect only to the Offshore Currency Funding Fronting Lender, the aggregate
Offshore Currency Risk Participations in all Offshore Currency Committed Loans),
plus, with respect only to the Offshore Currency Participating Lenders, the
Dollar Equivalent Amount of such Lender's Offshore Currency Risk Participations
in Offshore Currency Committed Loans advanced by the Offshore Currency Funding
Fronting Lender, plus such Lender's Pro Rata Share of the Dollar Equivalent
Amount of the aggregate Outstanding Amount of all L/C Obligations, plus such
Lender's Pro Rata Share of the Dollar Equivalent Amount of the aggregate
Outstanding Amount of all Swing Line Loans, shall not exceed such Lender's
Commitment, and (iii) the Dollar Equivalent Amount of the aggregate Outstanding
Amount of all Offshore Currency Loans and L/C Obligations issued or outstanding
in Offshore Currencies shall not exceed the Offshore Currency Sublimit. Within
the limits of each Lender's Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Offshore Rate Loans, as further provided herein.

2.01

Borrowings, Conversions and Continuations of Committed Loans; Alternative Rate
Agreements

.

(a)

Each Committed Borrowing, each Conversion of Committed Loans, and, except as
provided below with respect to Committed Loans as to which an Alternative Rate
is applicable, each Continuation of Committed Loans shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m., New York time for Dollars, London time for euro or Tokyo
time for Japanese Yen, as applicable, (i) three Business Days prior to the
requested date of (x) any Borrowing of, Conversion to or Continuation of
Offshore Rate Committed Loans denominated in Dollars or (y) any Continuation of
Offshore Currency Committed Loans, (ii) four Business Days prior to the
requested date of any Borrowing of an Offshore Currency Committed Loan, and
(iii) on the requested date of any Borrowing of, or Conversion to, Base Rate
Committed Loans. Each such telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer (unless such
Committed Loan Notice is being delivered by the Swing Line Lender pursuant to
Section 2.05(c)(i)) or by the Administrative Agent on behalf of the L/C Issuer
pursuant to Section 2.04(c)(i); provided that the lack of such prompt
confirmation shall not affect the conclusiveness or binding effect of such
telephonic notice. Except as provided in Sections 2.04(c) and 2.05(c), (i) each
Committed Borrowing of, Conversion to or Continuation of Offshore Rate Committed
Loans in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (ii) each Committed Borrowing of,
Conversion to or Continuation of Offshore Rate Committed Loans in a Committed
Loan Offshore Currency shall be in a minimum principal amount of the Dollar
Equivalent Amount of $5,000,000. Each Committed Borrowing of or Conversion to
Base Rate Committed Loans shall be in a principal amount of the Dollar
Equivalent Amount of $500,000 or a whole multiple of the Dollar Equivalent
Amount of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall contain substantially the information set forth in,
and if written shall be in the form of, Exhibit A-1 attached hereto. If the
Borrower fails to specify a currency in a Committed Loan Notice requesting (x) a
Borrowing, then the Committed Loans so requested shall not be advanced, or (y) a
Continuation, then the Committed Loans shall be Continued in the existing
currency. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a Conversion or Continuation, then the applicable Committed Loans
shall, subject to the last sentence of this Section 2.02(a), be made or
Continued as, or Converted to, Base Rate Loans; provided, however that in the
case of a failure to timely request a Continuation of an Offshore Currency
Committed Loan, such Loan, except as provided below with respect to Committed
Loans as to which an Alternative Rate is applicable, shall be Continued as an
Offshore Currency Committed Loan in its original currency with an Interest
Period of one month. Any such automatic Conversion to Base Rate Loans, and
automatic Continuation of an Offshore Currency Committed Loan, shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Offshore Rate Committed Loans. If no timely notice of a
Conversion or Continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic Conversion to Base Rate
Loans or Continuation of Offshore Currency Committed Loans, respectively. If the
Borrower requests a Borrowing of, Conversion to, or Continuation of Offshore
Rate Committed Loans (other than Continuations of Offshore Rate Committed Loans
to an Interest Period during which an Alternative Rate shall be in effect with
respect to such Offshore Rate Committed Loan) in any such Committed Loan Notice,
whether requested in Dollars or in a Committed Loan Offshore Currency, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. During the Alternative Rate Period applicable to any
Offshore Rate Committed Loan, unless not later than the time by which the
Borrower would otherwise be required to give notice of a Continuation of such
Offshore Rate Committed Loan to a successive Interest Period pursuant to the
second sentence of this Section 2.02(a), either (x) the Alternative Rate Lender
shall have notified the Administrative Agent that an Alternative Rate is no
longer in effect with respect to such Offshore Rate Committed Loan or (y) the
Borrower shall have notified the Administrative Agent that the conditions set
forth in Section 4.02 to Continuation of such Offshore Rate Committed Loan to a
successive Interest Period have not been satisfied, the Borrower shall be deemed
to have irrevocably requested that such Offshore Rate Committed Loan be
Continued with an Interest Period of like duration and to have represented and
warranted to the Administrative Agent, the Lenders and the Alternative Rate
Lender that the conditions to such Continuation set forth in Section 4.02 are,
and as of the date of such Continuation shall be, satisfied. No Committed Loan
may be Converted into or Continued as a Committed Loan denominated in a
different currency than as originally borrowed, but instead must be prepaid in
the original currency of such Loan and reborrowed in such different currency.

(b)

Following receipt of a Committed Loan Notice requesting a Credit Extension
denominated in Dollars, the Administrative Agent shall promptly notify each
Lender of its Pro Rata Share of the applicable Committed Loans. Following
receipt of a Committed Loan Notice requesting a Credit Extension denominated in
a Committed Loan Offshore Currency, the Administrative Agent shall on the next
following Business Day notify (i) each Offshore Currency Funding Lender of both
the Dollar Equivalent Amount and the Offshore Currency Equivalent Amount of its
Offshore Currency Funding Pro Rata Share, (ii) the Offshore Currency Funding
Fronting Lender of both the Dollar Equivalent Amount and the Offshore Currency
Equivalent Amount of the aggregate Offshore Currency Risk Participations in its
Offshore Currency Funding Pro Rata Share, (iii) each Offshore Currency
Participating Lender of both the Dollar Equivalent Amount and the Offshore
Currency Equivalent Amount of its Offshore Currency Risk Participation in such
Offshore Currency Committed Loan, and (iv) all Lenders of the aggregate Offshore
Currency Equivalent Amount and the Dollar Equivalent Amount of such Extension of
Credit and the applicable Spot Rate used by Administrative Agent to determine
such Dollar Equivalent Amount. In the case of a Committed Borrowing in Dollars,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent's Office not
later than 12:00 noon, New York time, on the Business Day specified in the
applicable Committed Loan Notice. In the case of a Committed Borrowing in a
Committed Loan Offshore Currency, each Offshore Currency Funding Lender shall
make the amount of its Offshore Currency Funding Pro Rata Share in such Offshore
Currency Committed Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent's Office not later than 12:00 noon, London time for
euro or Tokyo time for Japanese Yen, as applicable, on the Business Day
specified in the applicable Committed Loan Notice Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c)

Except as otherwise provided herein, an Offshore Rate Committed Loan may be
Continued or Converted only on the last day of the Interest Period for such
Offshore Rate Committed Loan. During the existence of a Default or Event of
Default, no Loans may be requested as, Converted into or Continued as Offshore
Rate Committed Loans without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Offshore
Rate Committed Loans in Dollars be Converted immediately to Base Rate Committed
Loans and that any or all of the then outstanding Offshore Currency Committed
Loans be prepaid on the last day of the then current Interest Period with
respect thereto.

(d)

The Administrative Agent shall promptly notify the Borrower and the Lenders of
the interest rate (other than the Alternative Rate) applicable to any Offshore
Rate Committed Loan upon determination of such interest rate. The determination
of the Offshore Rate by the Administrative Agent shall be conclusive in the
absence of manifest error.

(e)

After giving effect to all Committed Borrowings, all Conversions of Committed
Loans from one Type to the other, and all Continuations of Committed Loans as
the same Type, there shall not be more than twenty Interest Periods in effect
with respect to Committed Loans.

(f)

Offshore Currency Funding and Participation

.  

(i) Subject to all the terms and conditions set forth in this Agreement, (A)
each Offshore Currency Funding Lender agrees from time to time on any Business
Day during the period from the Closing Date until the Maturity Date, to fund its
Offshore Currency Funding Pro Rata Share of Offshore Rate Committed Loans; and
(B) the Offshore Currency Participating Lenders, with respect to each Offshore
Currency Committed Loan, severally agree to acquire an Offshore Currency Risk
Participation in such Offshore Currency Committed Loan; provided that no
Offshore Currency Funding Lender shall be obligated to fund any Offshore Rate
Committed Loans, and no Offshore Currency Participating Lender shall be
obligated to risk participate in any Offshore Currency Committed Loans, if as of
the date of such Offshore Currency Committed Loans, (x) the Dollar Equivalent
Amount of the aggregate Outstanding Amount of all Offshore Currency Loans and
L/C Obligations denominated in Offshore Currencies would exceed the Offshore
Currency Sublimit, (y) the Dollar Equivalent Amount of the aggregate Outstanding
Amount of all Loans and all L/C Obligations would exceed the Aggregate
Commitments, or (z) the Dollar Equivalent Amount of the aggregate Outstanding
Amount of the Committed Loans of any Lender (less, with respect only to the
Offshore Currency Funding Fronting Lender, the aggregate Offshore Currency Risk
Participations in all Offshore Currency Committed Loans), plus, with respect
only to the Offshore Currency Participating Lenders, the Dollar Equivalent
Amount of such Lender's Offshore Currency Risk Participations in Offshore
Currency Committed Loans advanced by the Offshore Currency Funding Fronting
Lender, plus such Lender's Pro Rata Share of the Dollar Equivalent Amount of the
Outstanding Amount of all L/C Obligations, plus such Lender's Pro Rata Share of
the Dollar Equivalent Amount of the Outstanding Amount of all Swing Line Loans,
would exceed such Lender's Commitment.

 

(ii) Each Offshore Currency Committed Loan shall be funded upon the request of
the Borrower in accordance with Sections 2.02(a) and (b). Immediately upon the
funding by the Offshore Currency Funding Fronting Lender of its respective
Offshore Currency Funding Pro Rata Share of any Offshore Currency Committed
Loan, each Offshore Currency Participating Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased from such Offshore
Currency Funding Fronting Lender an Offshore Currency Risk Participation in the
Offshore Currency Funding Pro Rata Share thereof in such Offshore Currency
Committed Loan in an amount such that, after such purchase, each Lender
(including the Offshore Currency Funding Lenders, the Offshore Currency Funding
Fronting Lender and the Offshore Currency Participating Lenders) will have an
Offshore Currency Committed Loan Credit Exposure with respect to such Offshore
Currency Committed Loan equal in amount to its Pro Rata Share of such Offshore
Currency Committed Loan.

 

(iii) Upon the occurrence and during the continuance of an Event of Default, the
Offshore Currency Funding Fronting Lender may, by written notice to the
Administrative Agent delivered not later than 11:00 a.m., New York time, on the
second Business Day preceding the proposed date of funding and payment by
Offshore Currency Participating Lenders of their Offshore Currency Risk
Participations purchased in such Offshore Currency Committed Loans as shall be
specified in such notice (the "Offshore Currency Participation Payment Date"),
request each Offshore Currency Participating Lender to fund the Dollar
Equivalent Amount of its Offshore Currency Risk Participation purchased with
respect to such Offshore Currency Committed Loans to the Administrative Agent on
the Offshore Currency Participation Payment Date in Dollars. Following receipt
of such notice, the Administrative Agent shall promptly notify each Offshore
Currency Participating Lender of the Dollar Equivalent Amount of its Offshore
Currency Risk Participation purchased with respect to each such Offshore
Currency Committed Loan (determined at the Spot Rate on such Offshore Currency
Participation Payment Date) and the applicable Offshore Currency Participation
Payment Date. Any notice given by the Offshore Currency Funding Fronting Lender
or the Administrative Agent pursuant to this subsection may be given by
telephone if immediately confirmed in writing; provided that the absence of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

 

(iv) On the applicable Offshore Currency Participation Payment Date, each
Offshore Currency Participating Lender in the Offshore Currency Committed Loans
specified for funding pursuant to this Section 2.02(f) shall deliver the amount
of such Offshore Currency Participating Lender's Offshore Currency Risk
Participation with respect to such specific Offshore Currency Committed Loans in
Dollars and in Same Day Funds to the Administrative Agent; provided, however,
that no Offshore Currency Participating Lender shall be responsible for any
default by any other Offshore Currency Participating Lender in such other
Offshore Currency Participating Lender's obligation to pay such amount. Upon
receipt of any such amounts from the Offshore Currency Participating Lenders,
the Administrative Agent shall distribute such Dollar amounts in Same Day Funds
to the Offshore Currency Funding Fronting Lender.

 

(v) In the event that any Offshore Currency Participating Lender fails to make
available to the Administrative Agent the amount of its Offshore Currency Risk
Participation as provided herein, the Administrative Agent shall be entitled to
recover such amount on behalf of the Offshore Currency Funding Fronting Lender
on demand from such Offshore Currency Participating Lender together with
interest at the Overnight Rate for three (3) Business Days and thereafter at a
rate per annum equal to the Default Rate. A certificate of the Administrative
Agent submitted to any Lender with respect to amounts owing hereunder shall be
conclusive in the absence of manifest error.

 

(vi) In the event that the Offshore Currency Funding Fronting Lender receives a
payment in respect of any Offshore Currency Committed Loan, whether directly
from the Borrower or otherwise, in which Offshore Currency Participating Lenders
have fully funded in Dollars their purchase of Offshore Currency Risk
Participations, the Offshore Currency Funding Fronting Lender shall promptly
distribute to the Administrative Agent, for its distribution to each such
Offshore Currency Participating Lender, the Dollar Equivalent Amount of such
Offshore Currency Participating Lender's Pro Rata Share of such payment in
Dollars and in Same Day Funds. If any payment received by the Offshore Currency
Funding Fronting Lender with respect to any Offshore Currency Committed Loan
made by it shall be required to be returned by the Offshore Currency Funding
Fronting Lender after such time as the Offshore Currency Funding Fronting Lender
has distributed such payment to the Administrative Agent pursuant to the
immediately preceding sentence, each Offshore Currency Participating Lender that
has received a portion of such payment shall pay to the Offshore Currency
Funding Fronting Lender an amount equal to its Pro Rata Share in Dollars of the
amount to be returned; provided, however, that no Offshore Currency
Participating Lender shall be responsible for any default by any other Offshore
Currency Participating Lender in that other Offshore Currency Participating
Lender's obligation to pay such amount.

 

(vii) Anything contained herein to the contrary notwithstanding, each Offshore
Currency Participating Lender's obligation to acquire and pay for its purchase
of Offshore Currency Risk Participations as set forth herein shall be absolute,
irrevocable and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Offshore Currency Participating Lender may
have against the Offshore Currency Funding Fronting Lender, the Administrative
Agent, the Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of an Event of Default or a Default; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower; (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

(viii) Anything contained in this Agreement to the contrary notwithstanding, no
amendment, modification, termination or waiver of any provision of this
Agreement or of the other Loan Documents, and no consent to any departure by the
Borrower therefrom, shall modify, terminate or waive any provision of this
Section 2.02(f) in any manner adverse to any Lender without the written
concurrence of such Lender.

 

(ix) In no event shall (i) the Offshore Currency Risk Participation of any
Offshore Currency Participating Lender in any Offshore Currency Committed Loans
pursuant to this Section 2.02(f) be construed as a loan or other extension of
credit by such Offshore Currency Participating Lender to the Borrower, any
Lender or Administrative Agent or (ii) this Agreement be construed to require
any Offshore Currency Participating Lender, with respect to an Offshore
Currency, to make any Offshore Currency Committed Loans in such Offshore
Currency under this Agreement or under the other Loan Documents.

(g)

The Borrower may irrevocably request an Alternative Rate Agreement for all or
any portion of a Committed Loan (including Continuations thereof during the
Alternative Rate Period in accordance with the next to last sentence of Section
2.02(a)) in a principal amount of the Dollar Equivalent Amount of $5,000,000 or
a whole multiple of the Dollar Equivalent Amount of $1,000,000 in excess thereof
by delivering a Request for Alternative Rate to the Alternative Rate Lender not
later than 10:00 a.m., New York time, (i) three Business Days preceding the
first Business Day of a calendar month for a Base Rate Loan, and (ii) five
Business Days prior to the first day of the initial Interest Period during which
the Alternative Rate is to be applicable for an Offshore Rate Loan. The
Alternative Rate Lender shall have no obligation to agree to a Request for
Alternative Rate and no Request for Alternative Rate shall be deemed to be
accepted by the Alternative Rate Lender until the Request for Alternative Rate
is accepted in writing by the Alternative Rate Lender. Any Alternative Rate
Agreement will become effective (x) for a Base Rate Loan, on the first Business
Day of a month and (y) for an Offshore Rate Loan, on the first day of the
Interest Period for such Loan within the applicable Alternative Rate Period, and
shall continue in effect, unless earlier terminated as herein provided, for the
Alternative Rate Period applicable thereto.

2.03

Bid Loans

.

(a)

General

. Subject to the terms and conditions set forth herein, each Lender agrees that
the Borrower may from time to time request the Lenders to submit offers to make
loans in Dollars (each such loan, a "Bid Loan") to the Borrower prior to the
Maturity Date pursuant to this Section 2.03; provided, however, that after
giving effect to any Bid Borrowing, (i) the aggregate Dollar Equivalent Amount
of the Outstanding Amount of all Loans and L/C Obligations shall not exceed the
Aggregate Commitments at any time, and (ii) the aggregate Outstanding Amount of
all Bid Loans shall not exceed the Bid Loan Sublimit. There shall not be more
than ten different Interest Periods in effect with respect to Bid Loans at any
time. No Bid Loan shall be requested or offered in any currency other than
Dollars.

(b)

Requesting Competitive Bids

. The Borrower may request the submission of Competitive Bids by delivering a
Bid Request to the Administrative Agent not later than 12:00 noon, New York
time, (i) one Business Day prior to the requested date of any Bid Borrowing that
is to consist of Absolute Rate Loans, or (ii) four Business Days prior to the
requested date of any Bid Borrowing that is to consist of Offshore Margin Bid
Loans. Each Bid Request shall specify (i) the requested date of the Bid
Borrowing (which shall be a Business Day), (ii) the aggregate principal amount
of Bid Loans requested (which must be $10,000,000 or a whole multiple of
$1,000,000 in excess thereof), (iii) the Type of Bid Loans requested, and (iv)
the duration of the Interest Period with respect thereto, and shall be signed by
a Responsible Officer. No Bid Request shall contain a request for (i) more than
one Type of Bid Loan, or (ii) Bid Loans having more than three different
Interest Periods. Unless the Administrative Agent otherwise agrees in its sole
and absolute discretion, the Borrower may not submit a Bid Request if it has
submitted another Bid Request within the prior five Business Days.

(c)

Submitting Competitive Bids

.  

(i) The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.

(ii) Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m., New York time, (A) on the requested date of any Bid
Borrowing that is to consist of Absolute Rate Loans, and (B) three Business Days
prior to the requested date of any Bid Borrowing that is to consist of Offshore
Margin Bid Loans; provided, however, that any Competitive Bid submitted by Bank
of America in its capacity as a Lender in response to any Bid Request must be
submitted to the Administrative Agent not later than 10:00 a.m., New York time,
on the date on which Competitive Bids are required to be delivered by the other
Lenders in response to such Bid Request. Each Competitive Bid shall specify (A)
the proposed date of the Bid Borrowing; (B) the principal amount of each Bid
Loan for which such Competitive Bid is being made, which principal amount (x)
may be equal to, greater than or less than the Commitment of the bidding Lender,
(y) must be $5,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(z) may not exceed the principal amount of Bid Loans for which Competitive Bids
were requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate
Bid Loans, the Absolute Rate offered for each such Bid Loan and the Interest
Period applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Offshore Margin Bid Loans, the Offshore Bid Margin with respect to each such
Offshore Margin Bid Loan and the Interest Period applicable thereto; and (E) the
identity of the bidding Lender.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender's Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and clause
(iii) above, each Competitive Bid shall be irrevocable.

(d)

Notice to Borrower of Competitive Bids

. Not later than 11:00 a.m., New York time, (i) on the requested date of any Bid
Borrowing that is to consist of Absolute Rate Loans, or (ii) three Business Days
prior to the requested date of any Bid Borrowing that is to consist of Offshore
Margin Bid Loans, the Administrative Agent shall notify the Borrower of the
identity of each Lender that has submitted a Competitive Bid that complies with
Section 2.03(c) and of the terms of the offers contained in each such
Competitive Bid.

(e)

Acceptance of Competitive Bids

. Not later than 11:30 a.m., New York time, (i) on the requested date of any Bid
Borrowing that is to consist of Absolute Rate Loans, and (ii) three Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Offshore Margin Bid Loans, the Borrower shall notify the Administrative Agent of
its acceptance or rejection of the offers notified to it pursuant to Section
2.03(d). The Borrower shall be under no obligation to accept any Competitive Bid
and may choose to reject all Competitive Bids. In the case of acceptance, such
notice shall specify the aggregate principal amount of Competitive Bids for each
Interest Period that is accepted. The Borrower may accept any Competitive Bid in
whole or in part; provided that:  

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

(ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Offshore Bid Margins within each Interest Period; and

(iv) the Borrower may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.

(f)

Procedure for Identical Bids

. If two or more Lenders have submitted Competitive Bids at the same Absolute
Rate or Offshore Bid Margin, as the case may be, for the same Interest Period,
and the result of accepting all of such Competitive Bids in whole (together with
any other Competitive Bids at lower Absolute Rates or Offshore Bid Margins, as
the case may be, accepted for such Interest Period in conformity with the
requirements of Section 2.03(e)(iii)) would be to cause the aggregate
outstanding principal amount of the applicable Bid Borrowing to exceed the
amount specified in the related Bid Request, then, unless otherwise agreed by
the Borrower, the Administrative Agent and such Lenders, such Competitive Bids
shall be accepted as nearly as possible in proportion to the amount offered by
each such Lender in respect of such Interest Period, at such Absolute Rate or
Offshore Bid Margin, without regard to the requirements of Section 2.03(e)(ii).

(g)

Notice to Lenders of Acceptance or Rejection of Bids

. The Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing. Any Competitive Bid or portion thereof
that is not accepted by the Borrower by the applicable time specified in Section
2.03(e) shall be deemed rejected.





(h)

Notice of Offshore Rate

. If any Bid Borrowing is to consist of Offshore Margin Loans, the
Administrative Agent shall determine the Offshore Rate for the relevant Interest
Period, and promptly after making such determination, shall notify the Borrower
and the Lenders that will be participating in such Bid Borrowing of such
Offshore Rate.

(i)

Funding of Bid Loans

. Each Lender that has received notice pursuant to Section 2.03(g) that all or a
portion of its Competitive Bid has been accepted by the Borrower shall make the
amount of its Bid Loan(s) available to the Administrative Agent in Same Day
Funds at the Administrative Agent's Office not later than 12:00 noon, New York
time, on the date of the requested Bid Borrowing. Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent.

(j)

Notice of Range of Bids

. After each Competitive Bid auction pursuant to this Section 2.03, the
Administrative Agent shall notify each Lender that submitted a Competitive Bid
in such auction of the ranges of bids submitted (without the bidder's name) and
accepted for each Bid Loan and the aggregate amount of each Bid Borrowing.

(k)

Utilization

. Bid Loans shall be deemed to utilize the Aggregate Commitments by an amount
equal to the aggregate outstanding principal amount thereof. The principal
amount of a Bid Loan shall not be deemed directly to utilize the Commitment of
the Lender of the Bid Loan, but the Commitment of each Lender, including the
Lender of such Bid Loan, shall be deemed utilized by its respective Pro Rata
Share of the principal amount of such Bid Loan.

2.04

Letters of Credit

.

(a)

The Letter of Credit Commitment

.  

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or Letter of Credit and Swing Line Offshore
Currencies for the account of the Borrower, and to renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
risk participate in Letters of Credit issued for the account of the Borrower;
provided that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to risk participate in, any Letter of Credit if as of the date of such L/C
Credit Extension, (w) the Dollar Equivalent Amount of the aggregate Outstanding
Amount of all Offshore Currency Loans and L/C Obligations denominated in
Offshore Currencies would exceed the Offshore Currency Sublimit at any time, (x)
the Dollar Equivalent Amount of the aggregate Outstanding Amount of all L/C
Obligations and all Loans would exceed the Aggregate Commitments, (y) the Dollar
Equivalent Amount of the aggregate Outstanding Amount of the Committed Loans of
any Lender (less, with respect only to the Offshore Currency Funding Fronting
Lender, the aggregate Offshore Currency Risk Participations in all Offshore
Currency Committed Loans), plus, with respect only to the Offshore Currency
Participating Lenders, the Dollar Equivalent Amount of such Lender's Offshore
Currency Risk Participations in Offshore Currency Committed Loans advanced by
the Offshore Currency Funding Fronting Lender, plus such Lender's Pro Rata Share
of the Dollar Equivalent Amount of the Outstanding Amount of all L/C
Obligations, plus such Lender's Pro Rata Share of the Dollar Equivalent Amount
of the Outstanding Amount of all Swing Line Loans, would exceed such Lender's
Commitment, or (z) the Dollar Equivalent Amount of the Outstanding Amount of the
L/C Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower's ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
From and after the Closing Date, all Existing Letters of Credit shall be deemed
to have been issued pursuant hereto and shall be subject to and governed by the
terms and conditions hereof.

(ii) The L/C Issuer may, but shall be under no obligation to, issue any Letter
of Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; or

(D) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer of general applicability to all account parties of the L/C Issuer
similarly situated to the Borrower.

 

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b)

Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal Letters
of Credit

.  

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such L/C
Application must be received by the L/C Issuer and the Administrative Agent not
later than (x) 12:00 noon, New York time, at least two Business Days (or such
later date and time as the L/C Issuer may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be, with respect to a Letter of Credit denominated in a North
American currency and (y) 12:00 noon, London time for European currencies or
Tokyo time for Asian currencies, Australian Dollars or New Zealand Dollars, as
applicable, at least four (4) Business Days (or at such later date and time as
the L/C Issuer may agree in a particular instance in its sole discretion,
including without limitation in connection with any Special Notice Currency)
prior to the proposed issuance date or date of amendment, as the case may be,
with respect to a Letter of Credit denominated in a Letter of Credit and Swing
Line Offshore Currency. In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the currency
thereof (either Dollars or a Letter of Credit and Swing Line Offshore Currency);
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
under Section 2.04(a)(i) in terms of any additional L/C Obligations created
thereby, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender's Pro Rata Share times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
"Auto-Renewal Letter of Credit"); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the "Nonrenewal Notice Date") in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such renewal if (A)
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof, or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is two
Business Days before the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied.
Notwithstanding anything to the contrary contained herein, the L/C Issuer shall
have no obligation to permit the renewal of any Auto-Renewal Letter of Credit at
any time, and in no event shall the expiry date of any Auto-Renewal Letter of
Credit after any renewal as described herein occur after the Letter of Credit
Expiration Date, unless all the Lenders have approved such expiry date.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c)

Drawings and Reimbursements; Funding of Participations

.  

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m., New
York time, on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an "Honor Date"), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the currency (either Dollars or applicable Letter of Credit and
Swing Line Offshore Currency) of such drawing. If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the Dollar Equivalent Amount and, if such
drawing was in a Letter of Credit and Swing Line Offshore Currency, the Offshore
Currency Equivalent Amount, of the unreimbursed drawing (the "Unreimbursed
Amount"), such Lender's Pro Rata Share thereof and, in accordance with the
following sentence, whether a Swing Line Borrowing or a Committed Borrowing will
be made to repay the Unreimbursed Amount or whether, pursuant to Section
2.04©(iii), an L/C Borrowing in the amount of the Unreimbursed Amount shall be
deemed incurred by the Borrower and that each Lender shall participate in such
L/C Borrowing in accordance with its Pro Rata Share. In such event, the Borrower
shall be deemed to have requested a Swing Line Borrowing or, if the Unreimbursed
Amount is greater than the amount available for Swing Line Borrowings under the
Swing Line Sublimit, a Committed Borrowing to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.05 or Section 2.02, respectively, for the
principal amount of Committed Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments, the availability of Offshore Currency
Loans if the Unreimbursed Amount is denominated in a Letter of Credit and Swing
Line Offshore Currency, the unavailability of an Offshore Currency Committed
Loan if the Unreimbursed Amount is denominated in a Letter of Credit and Swing
Line Offshore Currency that is not a Committed Loan Offshore Currency, and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.04©(i) shall constitute a notice under Section
2.05(b) or a Committed Loan Notice, respectively, and may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) The Swing Line Lender, if a Swing Line Borrowing can be made as determined
by the Administrative Agent pursuant to Section 2.04©(i), shall make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent's Office in an amount equal to the Unreimbursed Amount, and
in the currency of the drawing resulting in such Unreimbursed Amount, not later
than 2:00 p.m., New York time, on the Business Day specified in such notice by
the Administrative Agent. In the event the Administrative Agent determines that
a Swing Line Borrowing is not so available and its notice pursuant to Section
2.04©(i) indicates that in the alternative a Committed Borrowing in Dollars or
an L/C Borrowing is to be made, each Lender (including the Lender acting as L/C
Issuer) shall upon receipt of any such notice pursuant to Section 2.04©(i) make
funds in Dollars available to the Administrative Agent for the account of the
L/C Issuer at the Administrative Agent's Office in the Dollar Equivalent Amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 2:00 p.m.,
New York time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.04©(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount. In the event
such notice from the Administrative Agent pursuant to Section 2.04©(i) indicates
that an Offshore Currency Committed Borrowing is to be made, each Offshore
Currency Funding Lender (including, if applicable, the Lender acting as L/C
Issuer) shall upon receipt of such notice make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent's Office in an amount equal to its Offshore Currency Funding Pro Rata
Share not later than 2:00 p.m., New York time, on the Business Day specified in
such notice by the Administrative Agent, whereupon subject to the provisions of
Section 2.04©(iii), each Offshore Currency Funding Lender that so makes funds
available shall be deemed to have made an Offshore Currency Committed Loan to
the Borrower in such amount and having a one month initial Interest Period and
all Offshore Currency Participating Lenders shall have an Offshore Currency Risk
Participation therein in accordance with Section 2.02(f). The Administrative
Agent shall remit the funds so received from either the Swing Line Lender, the
Offshore Currency Funding Lenders, or the Lenders, as applicable, to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Swing Line Borrowing or by a Committed Borrowing because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, including the
unavailability of an Offshore Currency Committed Loan if the Unreimbursed Amount
is denominated in a Letter of Credit and Swing Line Offshore Currency that is
not a Committed Loan Offshore Currency, the Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in Dollars in the Dollar
Equivalent Amount of the Unreimbursed Amount that is not so refinanced, which
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Lender's payment to
the Administrative Agent for the account of the L/C Issuer pursuant to Section
2.04©(ii) shall be deemed payment in respect of its risk participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its risk participation obligation in such L/C Borrowing under
this Section 2.04.

(iv)Until each Lender or Offshore Currency Funding Lender, as applicable, funds
its Committed Loan or L/C Advance pursuant to this Section 2.04(c) to reimburse
the L/C Issuer for any Unreimbursed Amount drawn under any Letter of Credit or
to fund its participation therein, as the case may be, interest in respect of
such Lender's Pro Rata Share of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Lender's obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender's obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02 and the unavailability of Offshore Currency Committed
Loans in any Letter of Credit and Swing Line Currency other than a Committed
Loan Offshore Currency. Any such reimbursement with the proceeds of Committed
Loans or L/C Advances shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate for three (3) Business Days and
thereafter at a rate per annum equal to the Default Rate. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d)

Repayment of Participations

.  

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender the Dollar Equivalent Amount of its Pro
Rata Share thereof in Dollars. In the event the Unreimbursed Amount was incurred
in a Letter of Credit and Swing Line Offshore Currency, the payment received
with respect thereto is in such Letter of Credit and Swing Line Offshore
Currency, and the Dollar Equivalent Amount of such payment is less than it would
have been at the date of such Lender's L/C Advance, the Borrower shall remain
liable for payment in Dollars of such deficiency to each Lender notwithstanding
the Borrower's tender of payment in the Letter of Credit and Swing Line Offshore
Currency in which the drawing resulting in the L/C Advance was made.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) in respect of any drawing on any
Letter of Credit is required to be returned (including pursuant to any
settlement entered into by the Administrative Agent in its discretion), each
Lender shall pay to the Administrative Agent in Dollars for the account of the
L/C Issuer the Dollar Equivalent Amount of its Pro Rata Share thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, and such payment by
each Lender shall be deemed to be its L/C Advance in such amount pursuant to
Section 2.04(c)(iii).

(e)

Obligations Absolute

. The obligation of the Borrower to reimburse the L/C Issuer for each drawing
under each Letter of Credit, and to repay each L/C Borrowing, shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:  

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)

Role of L/C Issuer

. Each Lender and the Borrower agree that, in paying any drawing under a Letter
of Credit, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. Neither the L/C Issuer, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower's pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. Neither the L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
the L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.04(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential,
special, punitive or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by the L/C Issuer's willful misconduct or gross
negligence or the L/C Issuer's willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g)

Cash Collateral

. Upon the request of the Administrative Agent, if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the Outstanding Amount of all L/C Obligations plus the Letter of Credit fees
payable with respect to such Letter of Credit (calculated at the Applicable
Margin then in effect for the period from the date of such cash
collateralization until the expiry date of such Letter of Credit) in the
applicable currency of such Letter of Credit or drawing thereunder.

(h)

Applicability of ISP98 and UCP

. Unless otherwise expressly agreed by the L/C Issuer and the Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the "ICC") at the time of
issuance (including the ICC decision published by the Commission on Banking
Technique and Practice on April 6, 1998 regarding the European single currency
(euro)) shall apply to each commercial Letter of Credit.

(i)

Letter of Credit Fees

. The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Pro Rata Share a Letter of Credit fee (for each
day such Letter of Credit remains in effect) for each Letter of Credit equal to
the Applicable Margin multiplied by the Dollar Equivalent Amount of the actual
daily maximum amount available to be drawn under such Letter of Credit. Such fee
for each Letter of Credit shall be due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date. If there is any change in the Applicable Margin during any
quarter, the actual daily amount of each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.

(j)

Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer

. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amounts and at the
times specified in the Agent/Arranger Fee Letter. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such fees and charges are due and payable on demand and are
nonrefundable.

(k)

Conflict with Letter of Credit Application; Offshore Currencies

. In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control. In lieu of a
Letter of Credit issued in a Letter of Credit and Swing Line Offshore Currency,
the Borrower may request from the Administrative Agent and the L/C Issuer an
extension of credit by the L/C Issuer in such Letter of Credit and Swing Line
Offshore Currency in a form or arrangement similar to a Letter of Credit and
acceptable to the Administrative Agent, the L/C Issuer and Required Lenders in
their sole and absolute discretion and otherwise subject to Section 2.04 as if
it was a Letter of Credit.

2.05

Swing Line Loans

.

(a)

The Swing Line

. Subject to the terms and conditions set forth herein, the Swing Line Lender
agrees to make loans (each such loan, a "Swing Line Loan") in Dollars or Letter
of Credit and Swing Line Offshore Currencies as requested by the Borrower, to
the Borrower from time to time on any Business Day during the period from the
Closing Date to the Maturity Date in an aggregate Dollar Equivalent Amount not
to exceed the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Dollar Equivalent Amount of the
aggregate Outstanding Amount of Committed Loans (less the aggregate Offshore
Currency Risk Participations in each Offshore Currency Committed Loan in the
event such Lender is the Offshore Currency Funding Fronting Lender) and Offshore
Currency Risk Participations and Pro Rata Share of L/C Obligations of the Swing
Line Lender in its capacity as a Lender, may exceed the amount of such Lender's
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Dollar Equivalent Amount of the aggregate Outstanding Amount of all
Offshore Currency Loans and L/C Obligations denominated in Offshore Currencies
shall not exceed the Offshore Currency Sublimit, (ii) the Dollar Equivalent
Amount of the aggregate Outstanding Amount of all Loans and L/C Obligations
shall not exceed the Aggregate Commitments, and (iii) the Dollar Equivalent
Amount of the aggregate Outstanding Amount of the Committed Loans of any Lender
other than the Swing Line Lender (less, with respect only to the Offshore
Currency Funding Fronting Lender, the aggregate Offshore Currency Risk
Participations in all Offshore Currency Committed Loans), plus, with respect
only to the Offshore Currency Participating Lenders, the Dollar Equivalent
Amount of such Lender's Offshore Currency Risk Participations in Offshore
Currency Committed Loans advanced by the Offshore Currency Funding Fronting
Lender, plus such Lender's Pro Rata Share of the Dollar Equivalent Amount of the
Outstanding Amount of all L/C Obligations, plus such Lender's Pro Rata Share of
the Dollar Equivalent Amount of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender's Commitment. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.05; prepay under Section 2.06, and reborrow under this Section
2.05. Each Swing Line Loan advanced in Dollars shall bear interest at the Base
Rate, or such other rate of interest offered by the Swing Line Lender and
accepted by the Borrower, and each Swing Line Loan advanced in a Letter of
Credit and Swing Line Offshore Currency shall be an Offshore Base Rate Loan.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender's Pro Rata Share times the amount of the
Swing Line Loan.

(b)

Borrowing Procedures

. Each Swing Line Borrowing shall be made upon the Borrower's irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 noon, New York time for North American
currencies, London time for European currencies or Tokyo time for Asian
currencies, Australian Dollars or New Zealand Dollars, as applicable, on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of the Dollar Equivalent Amount of $500,000 and integral
multiples of $100,000 in excess thereof, (ii) whether such Swing Line Loan is to
be advanced in Dollars or in a Letter of Credit and Swing Line Offshore
Currency, and, if in a Letter of Credit and Swing Line Offshore Currency, the
applicable Letter of Credit and Swing Line Offshore Currency, and (iii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer; provided that the lack of such
prompt confirmation shall not affect the conclusiveness or binding effect of
such telephonic notice. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 1:00 p.m., New York time for North American currencies, London
time for European currencies or Tokyo time for Asian currencies, Australian
Dollars or New Zealand Dollars, as applicable, on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m., New York time for North American currencies, London time for European
currencies or Tokyo time for Asian currencies, Australian Dollars or New Zealand
Dollars, as applicable, on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in Same Day Funds.

(c)

Refinancing of Swing Line Loans

.  

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that a Committed Loan be made in
an amount equal to the amount and in the currency of Swing Line Loans then
outstanding. Such request shall be made in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Committed Loans, but subject to the unutilized portion
of the Aggregate Commitments, the availability of Offshore Currency Loans if the
Swing Line Loan is in a Letter of Credit and Swing Line Offshore Currency, the
unavailability of an Offshore Currency Committed Loan if the Swing Line Loan is
in a Letter of Credit and Swing Line Offshore Currency that is not a Committed
Loan Offshore Currency, and the conditions set forth in Section 4.02. In the
event such request for a Committed Borrowing indicates that the Committed Loan
is to be made in Dollars, each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent's Office not later than 2:00 p.m., New York time, on
the Business Day specified in such Committed Loan Notice, whereupon, subject to
Section 2.05©(ii), each Lender that so makes funds available shall be deemed to
have made a Base Rate Committed Loan to the Borrower in such amount. In the
event such Committed Loan Notice indicates that an Offshore Currency Committed
Borrowing is to be made, each Offshore Currency Funding Lender shall upon
receipt of such notice make funds available to the Administrative Agent for the
account of the Swing Line Lender at the Administrative Agent's Office in an
amount equal to its Offshore Currency Funding Pro Rata Share not later than 2:00
p.m., New York time, on the Business Day specified in such Committed Loan Notice
by the Administrative Agent, whereupon each Offshore Currency Funding Lender
that so makes funds available shall be deemed to have made an Offshore Currency
Committed Loan to the Borrower in such amount and having a one month initial
Interest Period and all Offshore Currency Participating Lenders shall have an
Offshore Currency Risk Participation therein in accordance with Section 2.02(f).
The Administrative Agent shall remit the funds so received from the Lenders or
the Offshore Currency Funding Lenders, as applicable, to the Swing Line Lender.

(ii) If for any reason any Committed Borrowing cannot be requested in accordance
with Section 2.05©(i) or any Swing Line Loan cannot be refinanced by such a
Committed Borrowing, the Committed Loan Notice submitted by the Swing Line
Lender shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund in Dollars its risk participation in the Dollar Equivalent Amount
of the relevant Swing Line Loan and each Lender's payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.05©(i)
shall be deemed payment in Dollars in respect of such risk participation in the
Dollar Equivalent Amount of such Swing Line Loan.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate for three
(3) Business Days and thereafter at a rate per annum equal to the Default Rate.
A certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv) Each Lender's obligation to make Committed Loans or to purchase and fund in
Dollars risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender's obligation to make Committed Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.02 and to the
unavailability of Offshore Currency Committed Loans in any Letter of Credit and
Swing Line Currency other than a Committed Loan Offshore Currency. Any such
purchase of risk participations by each Lender from the Swing Line Lender shall
not relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d)

Repayment of Participations

.  

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute in Dollars to
such Lender the Dollar Equivalent Amount of its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's risk participation was outstanding and
funded). In the event the Swing Line Loan was made in a Letter of Credit and
Swing Line Offshore Currency, the payment received with respect thereto is in
such Letter of Credit and Swing Line Offshore Currency, the Swing Line Lender's
request pursuant to Section 2.05(c)(i) was made after the occurrence and during
the continuance of a Default or an Event of Default, and the Dollar Equivalent
Amount of such payment is less than it would have been at the date the Lenders
purchased and funded their risk participations in such Swing Line Loan, the
Borrower shall remain liable for payment in Dollars of such deficiency to each
Lender notwithstanding the Borrower's tender of payment in the Letter of Credit
and Swing Line Offshore Currency in which the Swing Line Loan was made.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Lender shall pay to the Swing Line Lender in Dollars the Dollar
Equivalent Amount of its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned (including pursuant to any settlement entered into by the
Swing Line Lender in its discretion), at a rate per annum equal to the
applicable Overnight Rate. The Administrative Agent will make such demand only
upon the request of the Swing Line Lender.

(e)

Interest for Account of Swing Line Lender

. The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Lender funds its Committed Loan or
risk participation pursuant to this Section 2.05, interest in respect of such
Pro Rata Share shall be solely for the account of the Swing Line Lender.

(f)

Payments Directly to Swing Line Lender

. The Borrower shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.

2.06

Prepayments

.

(a)

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 noon, New York time for Dollars,
London time for euros or Tokyo time for Japanese Yen, as applicable, (A) three
Business Days prior to any date of prepayment of Offshore Rate Committed Loans
denominated in Dollars, (B) four Business Days prior to any date of prepayment
of an Offshore Currency Loan denominated in any Offshore Currency, and (C) on
the date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Offshore Rate Committed Loans in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Offshore Rate Committed Loans in a Committed Loan Offshore
Currency shall be in a minimum principal amount of the Dollar Equivalent Amount
of $5,000,000; and (iv) any prepayment of Base Rate Committed Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each such notice shall specify the date and amount of such prepayment
and the Type(s) and Committed Loan Offshore Currencies, if applicable, of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of such Lender's Pro Rata
Share of such prepayment; in the event such prepayment is of an Offshore
Currency Committed Loan, the Administrative Agent shall also notify each
Offshore Currency Funding Lender with respect to such Offshore Currency
Committed Loan of its Offshore Currency Funding Pro Rata Share of such payment.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of an Offshore Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
(x) to the Committed Loans in Dollars of the Lenders, and to the Offshore
Currency Committed Loans in the event all Offshore Currency Participating
Lenders have funded their Offshore Currency Risk Participations, in accordance
with their respective Pro Rata Shares and (y) in the event the Offshore Currency
Participating Lenders have not funded their Offshore Currency Risk
Participations in accordance with Section 2.02(f), to the Offshore Currency
Committed Loans of the Offshore Currency Funding Lenders in accordance with
their respective Offshore Currency Funding Pro Rata Shares. Any prepayment of a
Committed Loan with respect to which the Borrower has agreed to pay an
Alternative Rate to the Alternative Rate Lender shall also be accompanied by any
relevant Breakage Amount.

(b)

The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon, New York time for North American currencies,
London time for European currencies or Tokyo time for Asian currencies,
Australian Dollars or New Zealand Dollars, as applicable, on the date of the
prepayment, (ii) any such prepayment of any Swing Line Loans in Dollars shall be
in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, and (iii) any such prepayment of Swing Line Loans in a Letter of
Credit and Swing Line Offshore Currency shall be in a minimum principal amount
of the Dollar Equivalent Amount of $500,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(c)

If for any reason the Dollar Equivalent Amount of the Outstanding Amount of all
Loans and L/C Obligations at any time exceeds the Aggregate Commitments then in
effect, the Borrower shall immediately prepay Loans and/or Cash Collateralize
the L/C Obligations, as it shall select, in an aggregate Dollar Equivalent
Amount equal to such excess.

(d)

If the Administrative Agent notifies the Borrower at any time that the Dollar
Equivalent Amount of the Outstanding Amount of all Loans and L/C Obligations
denominated in any Offshore Currency at the most recent Revaluation Date with
respect to such Offshore Currency exceeds the Offshore Currency Sublimit then in
effect, the Borrower shall immediately prepay Loans and/or Cash Collateralize
the L/C Obligations, as it shall select, in an aggregate Dollar Equivalent
Amount equal to such excess.

2.07

Reduction or Termination of Commitments

. The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or permanently reduce the Aggregate Commitments to an
amount not less than the then Dollar Equivalent Amount of the aggregate
Outstanding Amount of all Loans and L/C Obligations; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.,
New York time, five Business Days prior to the date of termination or reduction,
and (ii) any such partial reduction shall be in an aggregate amount of the
Dollar Equivalent Amount of $10,000,000 or any whole multiple of the Dollar
Equivalent Amount of $1,000,000 in excess thereof. The Administrative Agent
shall promptly notify the Lenders of any such notice of reduction or termination
of the Aggregate Commitments. Once reduced in accordance with this Section, the
Aggregate Commitments may not be increased. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Pro Rata Share. All facility and utilization fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.08

Repayment of Loans.

(a)

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b)

The Borrower shall repay each Bid Loan on the last day of the Interest Period in
respect thereof.

(c)

The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
demand (by telephonic or written notice) by the Administrative Agent and (ii)
the Maturity Date.

2.09

Interest

.

(a)

Subject to the provisions of subsection (b) below, (i) each Offshore Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Offshore Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate; (iii) each
Bid Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Offshore Rate for such
Interest Period plus (or minus) the Offshore Bid Margin, or at the Absolute Rate
for such Interest Period, as the case may be; and (iv) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate or the
Offshore Base Rate, as applicable. Interest on Offshore Currency Loans shall be
paid in the Offshore Currency of such Offshore Currency Loan.



(b)

If any amount payable by the Borrower under any Loan Document is not paid when
due (without regard to any applicable grace periods), such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.
Furthermore, while any Event of Default exists or after acceleration, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

(c)

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d)

Upon the written acceptance of a Request for Alternative Rate by the Alternative
Rate Lender with respect to a Committed Loan or any portion thereof (including
Continuations thereof in accordance with the next to last sentence of Section
2.02(a)), the Borrower shall pay interest to the Alternative Rate Lender for its
account on the unpaid principal amount of such Committed Loan or relevant
portion thereof at a rate per annum equal to the Alternative Rate from the
effective date of the Alternative Rate Agreement on each Interest Payment Date
occurring prior to the end of (and including the last day of) the Alternative
Rate Period for such Committed Loan or earlier termination of the Alternative
Rate pursuant to the terms of the Alternative Rate Agreement or this Agreement
(each such payment to be made in Dollars or the applicable Committed Loan
Offshore Currency and in Same Day Funds not later than 12:00 noon, New York
time); provided, however, that each Lender (other than the Alternative Rate
Lender) shall continue to receive from the Administrative Agent (after its
receipt of payment from the Alternative Rate Lender as set forth in the
immediately following sentence) its Pro Rata Share of interest on such Committed
Loan determined pursuant to subsection (a) above. The Lenders agree that to the
extent that the Borrower pays the Alternative Rate on an Interest Payment Date
for a Committed Loan or relevant portion thereof to the Alternative Rate Lender,
the Borrower's obligation to pay interest on such Committed Loan on such
Interest Payment Date shall have been satisfied and it shall be the
responsibility of the Alternative Rate Lender to pay to the Administrative Agent
for the account of the other Lenders the interest due on such Committed Loan
determined pursuant to subsection (a) above on such Interest Payment Date. The
Borrower and Lenders acknowledge and agree that (i) the Alternative Rate Lender
may, in its sole discretion, at any time upon the occurrence of any event or
condition described in Section 3.05(b), by notice to the Borrower and the
Administrative Agent terminate the Alternative Rate Agreement and cause the
Alternative Rate applicable to a Committed Loan to revert to (A) the interest
rate otherwise applicable to such Committed Loan determined pursuant to
subsection (a) above (the "Original Rate"), or (B) the Default Rate if it would
then be applicable to such Committed Loan pursuant to subsection (b) above, (ii)
if, with respect to a Committed Loan as to which an Alternative Rate is then
applicable, the Lenders (other than the Alternative Rate Lender) shall fail to
receive the Original Rate or, if applicable, the Default Rate for such Committed
Loan from the Administrative Agent, the Alternative Rate shall automatically
revert to the Original Rate or, if applicable, the Default Rate for such
Committed Loan and the Alternative Rate Agreement applicable to such Loan shall,
at the discretion of the Alternative Rate Lender, terminate, and (iii) no Lender
shall have any right to any payment or performance from the Alternative Rate
Lender hereunder or otherwise in respect of any Alternative Rate Agreement other
than as provided in the second sentence of this Section 2.09(d). The Borrower
and the Lenders further acknowledge and agree that notwithstanding the
foregoing, in the event that the Default Rate shall at any time apply to a
Committed Loan as to which an Alternative Rate Agreement remains in effect, the
Borrower shall be solely responsible for the full and timely payment to the
Administrative Agent for the account of the Lenders (including the Alternative
Rate Lender) of the amount by which such Default Rate exceeds the Original Rate.

2.07

Fees

. In addition to certain fees described in subsections (i) and (j) of Section
2.04:

(a)

Facility Fee

. The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Pro Rata Share, a facility fee equal to the
Applicable Margin applicable to the facility fee times the actual daily amount
of the Aggregate Commitments, regardless of usage. The facility fee shall accrue
at all times from the Closing Date until the Maturity Date and shall be due and
payable quarterly in arrears on the third Business Day following the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date. The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. The
facility fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is not met.

(b)

Utilization Fee

. The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Pro Rata Share, a utilization fee of 0.125 % times
the actual daily Dollar Equivalent Amount of the entire Outstanding Amount of
all Loans and L/C Obligations on such day that (i) the sum of (A) such aggregate
Outstanding Amount plus (B) the Outstanding Amount of all Loans under, and as
each such term is defined in, the 364-Day Revolving Credit Agreement, exceeds
50% of (ii) the sum of (a) the Aggregate Commitments and (B) the Aggregate
Commitments under, and as defined in, the 364-Day Revolving Credit Agreement.
The utilization fee shall be due and payable quarterly in arrears on the third
Business Day following the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The utilization fee shall be calculated quarterly in
arrears. The utilization fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.

(c)

Arrangement and Agency Fees

. (i) The Borrower shall pay an arrangement fee to the Arranger for the
Arranger's own account, and shall pay an agency fee to the Administrative Agent
for the Administrative Agent's own account, in the amounts and at the times
specified in the letter agreement, dated October 24, 2001 (the "Agent/Arranger
Fee Letter"), between the Borrower, the Arranger and the Administrative Agent.
Such fees shall be fully earned when paid and shall be nonrefundable for any
reason whatsoever.  

(ii) In addition, the Borrower shall pay to the Administrative Agent for its own
account an administration fee in respect of the competitive bidding process
described in Section 2.03 in the amounts and at the times agreed between the
Borrower and the Administrative Agent. Such fee shall be fully earned when paid
and shall be nonrefundable for any reason whatsoever.

(d)

Lenders' Upfront Fee

. On the Closing Date, the Borrower shall pay to the Administrative Agent, for
the account of the Lenders in accordance with their respective Pro Rata Shares,
an upfront fee in a mutually agreeable amount. Such upfront fees are for the
credit facilities committed by the Lenders under this Agreement and are fully
earned on the date paid. The upfront fee paid to each Lender is solely for its
own account and is nonrefundable for any reason whatsoever.

2.11

Computation of Interest and Fees

. Interest on Base Rate Loans, and Offshore Base Rate Loans made in British
Pounds Sterling, shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed. Computation of all
other types of interest (including an Alternative Rate) and all fees shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed, which results in a higher yield to the payee thereof than a method
based on a year of 365 or 366 days, or, in the case of interest in respect of
Loans denominated in Offshore Currencies as to which market practice differs
from the foregoing, in accordance with such market practice as determined by the
Administrative Agent. Interest shall accrue on each Loan for the day on which
the Loan is made, and, subject to Section 2.13(a), shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall
bear interest for one day.

2.12

Evidence of Debt

.

(a)

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, such Lender's Loans shall be evidenced by a Committed
Loan Note, a Competitive Bid Note and/or a Swing Line Note, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Note(s) and endorse thereon the date, Type (if applicable), Offshore Currency
(if applicable), amount and maturity of the applicable Loans and payments with
respect thereto.

(b)

In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent, in the absence of manifest
error, shall control.

2.13

Payments Generally.

(a)

All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Offshore Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent's Office in Dollars and in Same Day Funds not later than
12:00 noon, New York time, on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Offshore Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent's Office in
such Offshore Currency and in Same Day Funds not later than such time on the
dates specified herein as may be determined by the Administrative Agent to be
necessary for such payment to be credited on such date in accordance with normal
banking procedures in the place of payment. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein including without limitation the Offshore Currency Funding
Fronting Lender's Offshore Currency Funding Pro Rata Share of any payment made
with respect to an Offshore Currency Committed Loan as to which the Offshore
Currency Participating Lenders have not funded their Offshore Currency Risk
Participations) of such payment in like funds as received by wire transfer to
such Lender's Lending Office. All payments received by the Administrative Agent
(i) after 12:00 noon, New York time, in the case of payments in Dollars, or (ii)
later than the time specified by the Administrative Agent as provided in the
third sentence of this paragraph in the case of payments in an Offshore
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall in each case continue to accrue.
Notwithstanding any other provisions of this Agreement, if and to the extent
that EMU Legislation provides that amounts denominated in the euro or an NCU may
be paid within a country in either the euro or the NCU of that country by
crediting an account of the creditor in that country, payments may be made in
either the euro or such NCU.

(b)

Subject to the definition of "Interest Period," if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(d)

Unless the Borrower, the Alternative Rate Lender or any Lender has notified the
Administrative Agent prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower or such Alternative
Rate Lender or Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Alternative Rate
Lender or Lender, as the case may be, has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

 

(i) if the Borrower or Alternative Rate Lender failed to make such payment, each
Lender shall forthwith on demand repay to the Administrative Agent the portion
of such assumed payment that was made available to such Lender in Same Day
Funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in Same Day
Funds, at the applicable Overnight Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the "Compensation Period") at a rate per
annum equal to the applicable Overnight Rate from time to time in effect for
three (3) Business Days and thereafter at a rate per annum equal to the Default
Rate. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender's Committed Loan or Bid Loan, as the case
may be, included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent's demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (d) shall be conclusive, absent
manifest error.

(e)

If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(f)

The obligations of the Lenders hereunder to make Committed Loans, including
Offshore Currency Committed Loans in the event they are Offshore Currency
Funding Lenders, and to fund Offshore Currency Risk Participations and
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Committed Loan, including Offshore
Currency Committed Loans in the event it is an Offshore Currency Funding Lender,
or to fund any such Offshore Currency Risk Participations and participations in
Letters of Credit and Swing Line Loans on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, including Offshore Currency Committed Loans in the
event it is an Offshore Currency Funding Lender, or purchase its Offshore
Currency Risk Participations and participations in Letters of Credit and Swing
Line Loans.

(g)

Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.14

Sharing of Payments

. If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Committed Loans made by it, or the Offshore Currency Risk
Participations or the participations in L/C Obligations or in Swing Line Loans
held by it (but not including any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans prior to the funding of risk participations
therein), any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Committed Loans made by them and/or such
subparticipations in the Offshore Currency Risk Participations or the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Committed Loans or such Offshore Currency Risk
Participations or the participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender (including pursuant to any
settlement entered into by the Administrative Agent or any Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender's ratable share (according
to the proportion of (i) the amount of such paying Lender's required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon; provided,
further, that payment of any Breakage Amount by the Borrower which has been
obtained by the Alternative Rate Lender by set-off pursuant to Section 10.09
hereof shall not be subject to the provisions of this Section. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off), but subject to Section 10.09 with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.



ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01

Taxes

.

(a)

Any and all payments by the Borrower to or for the account of the Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Administrative
Agent and each Lender, taxes imposed on or measured by its net income, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or the
applicable Lending Office is maintained (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities, including without limitation or exclusion any of the foregoing
levied, charged, or imposed on or to, or otherwise incurred by any Lender as a
result of the application of the Michigan Single Business Tax, being hereinafter
referred to as "Taxes"). If the Borrower shall be required by any Laws to deduct
any Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), the Administrative
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.

(b)

In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as "Other
Taxes").

(c)

The Borrower agrees to indemnify and hold harmless each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes in the full
amount (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 3.01) that the respective
Lender reasonably specifies as necessary to preserve the after-tax yield (taking
into account and giving effect to any tax benefits afforded such Lender or the
Administrative Agent in connection with or directly as a result of the
imposition of such Taxes or Other Taxes) Lender would have received if such
Taxes or Other Taxes, as the case may be, had not been imposed, and any
liability (including penalties, interest, additions to tax and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes, as
the case may be, were correctly or legally asserted except with respect to any
Lender or the Administrative Agent, as the case may be, for such Taxes, Other
Taxes or a liability arising from such Lender's or the Administrative Agent's,
as the case may be, willful misconduct or gross negligence. Payment under this
indemnification shall be made within 30 days after the date the applicable
Lender or Agent makes written demand therefor specifying in reasonable detail
the basis therefor.

(d)

If a Lender or the Administrative Agent shall become aware that it is entitled
to receive a refund in respect of Taxes as to which it has been indemnified by
the Borrower pursuant to Section 3.01(c), it shall promptly notify the Borrower
of the availability of such refund and shall, within 30 days after receipt of a
request by the Borrower, apply for such refund at the Borrower's expense. If any
Lender or the Administrative Agent receives a refund in respect of any Taxes as
to which it has been indemnified by the Borrower pursuant to Section 3.01(c), it
shall promptly notify the Borrower of such refund and shall, within 30 days of
receipt, repay such refund (to the extent of amounts that have been paid by the
Borrower under Section 3.01(c) with respect to such refund and not previously
reimbursed) to the Borrower, net of all reasonable out-of-pocket expenses of
such Lender or the Administrative Agent incurred in connection with obtaining
such refund and without interest (other than the interest, if any, included in
such refund but net of any Taxes payable with respect to receipt of such
refund), provided that the Borrower, upon the request of such Lender or the
Administrative Agent, agrees to return such refund (plus penalties, interest or
other charges thereon) to such Lender or the Administrative Agent in the event
such Lender or the Administrative Agent is required to repay such refund.

(e)

If the Borrower is required to pay any amount to any Lender or the
Administrative Agent pursuant to this Section 3.01, then such Lender or Agent,
as the case may be, shall use reasonable efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its applicable Lending
Office so as to eliminate any such additional payment by the Borrower which may
thereafter accrue, if such change in the reasonable judgment of such Lender or
the Administrative Agent, as the case may be, is not otherwise materially
disadvantageous to such Person.

3.02

Illegality

. If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Offshore Rate Loans or issue
Letters of Credit in an Offshore Currency, or (if such Lender is the Swing Line
Lender) for the Swing Line Lender or its applicable Lending Office to make,
maintain or fund Swing Line Loans in an Offshore Currency, as it would otherwise
be obligated hereunder to make, maintain or fund, or materially restricts the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
the applicable Offshore Currency in the applicable offshore interbank market, or
to determine or charge interest rates based upon the Offshore Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation existing hereunder of such Lender to make or Continue Offshore
Rate Loans or to Convert Base Rate Committed Loans to Offshore Rate Committed
Loans or to issue Letters of Credit in such Offshore Currency or to make Swing
Line Loans in such Offshore Currency shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, Convert all Offshore Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period thereof, if
such Lender may lawfully continue to maintain such Offshore Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Offshore Rate Loans, and prepay all such Swing Line Loans in such Offshore
Currency. Upon any such prepayment or Conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or Converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

3.03

Inability to Determine Rates

. If the Administrative Agent or the Required Lenders determine in connection
with any request for an Offshore Rate Loan or a Conversion to or Continuation
thereof that (a) deposits in Dollars or the applicable Offshore Currency are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Offshore Rate
Loan, (b) adequate and reasonable means do not exist for determining the
underlying interest rate for such Offshore Rate Loan, or (c) such underlying
interest rate does not adequately and fairly reflect the cost to the Lenders of
funding such Offshore Rate Loan, the Administrative Agent (following notice from
the Required Lenders if they make such determination) will promptly notify the
Borrower and all Lenders. Thereafter, the obligation of the Lenders to make or
maintain Offshore Rate Loans shall be suspended until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, Conversion or Continuation of Offshore Rate
Committed Loans or, failing that, will be deemed to have converted such request
into a request for a Committed Borrowing of Base Rate Loans in the amount
specified therein.

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Offshore Rate Loans.

(a)

If any Lender determines that as a result of the enactment of or any change in
or in the interpretation of any Law, or such Lender's compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Offshore Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which Section
3.01 shall govern), (ii) changes in the basis of taxation of overall net income
or overall gross income by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or has its Lending Office, and (iii) reserve requirements utilized, as
to Offshore Rate Committed Loans, in the determination of the Offshore Rate),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

(b)

If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender's obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender's
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

(c)

If any Lender requests compensation by the Borrower under this Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or Continue Loans of the
Type with respect to which such compensation is requested, or to Convert Loans
of any other Type into Loans of such Type, until the event or condition giving
rise to such request ceases to be in effect; provided, such suspension shall not
affect the right of such Lender to receive the compensation so requested.

3.05

Funding Losses; Breakage Amount

.

(a)

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense reasonably incurred by it as a
result of:

 

(i) any Continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05(a), each Lender shall be deemed to have funded each Offshore
Rate Committed Loan made by it at the Interbank Offered Rate used in determining
the Offshore Rate for such Loan by a matching deposit or other borrowing in the
applicable offshore interbank market for such currency for a comparable amount
and for a comparable period, whether or not such Offshore Rate Committed Loan
was in fact so funded.

(b)

Upon demand of the Alternative Rate Lender from time to time, the Borrower shall
promptly compensate the Alternative Rate Lender for and hold the Alternative
Rate Lender harmless from any Breakage Amount incurred by it as a result of any
of the following, whether such events or failures are voluntary by the Borrower
or are mandatory, involuntary or automatic occurrences pursuant to the terms of
this Agreement or otherwise:

 

(i) any Continuation, Conversion, payment or prepayment of any Loan other than
Continuations to successive Interest Periods during the Alternative Rate Period
applicable to any Loan effected in accordance with the next to last sentence of
Section 2.02(a); or

(ii) any failure to consummate an Alternative Rate Agreement, or to borrow the
Loan described in the Alternative Rate Agreement, on the date notified by
Borrower; or

(iii) any Loan as to which an Alternative Rate Agreement is in effect not being
Continued to successive Interest Periods of like duration during the applicable
Alternative Rate Period; or

(iv) the occurrence of any event or condition described in Article III hereof
which causes a change in, or suspension or termination of, the Original Rate
otherwise applicable to any Loan subject to an Alternative Rate Agreement; or

(v) the occurrence of any Event of Default which shall not have been waived.

3.06

Matters Applicable to all Requests for Compensation

. A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

3.07

Survival

. All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all Obligations.

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01

Conditions of Initial Credit Extension

. The obligation of each Lender to make its initial Credit Extension hereunder
is subject to satisfaction of the following conditions precedent:

(a)

Unless waived by all the Lenders (or by the Administrative Agent with respect to
immaterial matters or items specified in clause (v), (vi), (xiii) or (xv) below
with respect to which the Borrower has given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date), the Administrative Agent's receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) Committed Loan Notes executed by the Borrower in favor of each Lender
requesting such a Note, each in a principal amount equal to such Lender's
Commitment;

(iii) Bid Loan Notes executed by the Borrower in favor of each Lender requesting
such a Note, each in the principal amount of the Bid Loan Sublimit;

(iv) a Swing Line Note executed by the Borrower in favor of the Swing Line
Lender (if it requests such a Note) in the principal amount of the Swing Line
Sublimit;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers as the Administrative Agent
may require to evidence the identities of and the authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
validly existing, in good standing and qualified to engage in business in each
jurisdiction in which it is required to be qualified to engage in business to
the extent the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect, including certified copies of the Borrower's
Organization Documents, certificates of good standing and/or qualification to
engage in business and tax clearance certificates;

(vii) a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there is no event, circumstance, action, suit, investigation or proceeding
pending or threatened in any court or before any arbitrator or Governmental
Authority since date of the Audited Financial Statements which has or could be
reasonably expected to have a Material Adverse Effect, (C) the current Debt
Ratings (and including a copy thereof), and (D) as to the matters described in
Section 4.01(d);

(viii) an opinion of counsel to the Borrower in form and substance satisfactory
to the Administrative Agent;

(ix) ended 1998, 1999 and 2000, including balance sheets, income and cash flow
statements, all audited and opined on by independent certified public
accountants of recognized national standing and prepared in conformity with
GAAP, unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal period ended September 30, 2001, and such other
financial information as the Administrative Agent may request;

(x) information as requested by the Administrative Agent or any Lender regarding
litigation, tax, accounting, labor, insurance, pension liabilities (actual or
contingent), real estate leases, material contracts, debt agreements, property
ownership, environmental matters, contingent liabilities and management of the
Borrower and its Subsidiaries;

(xi) evidence that the Existing Credit Facility has been or concurrently with
the Closing Date is being terminated, all indebtedness and obligations of the
Borrower incurred thereunder (other than Existing Letters of Credit) have been,
or with the initial Credit Extension hereunder on the Closing Date will be,
repaid and the Borrower released from all liability thereunder except such as by
their express terms survive such repayment and termination, and all Liens
securing obligations under the Existing Credit Facility have been or
concurrently with the Closing Date are being released;

(xii) the 364-Day Revolving Credit Agreement has been executed and delivered by
all parties thereto and the conditions set forth in Sections 4.01 and 4.02
thereof as of the Closing Date have been satisfied or waived in accordance with
its terms;

(xiii) notice of appointment of the initial Responsible Officer(s);

(xiv) a Compliance Certificate signed by a Responsible Officer dated as of the
Closing Date demonstrating compliance with the financial covenants contained in
Section 7.11 as of the end of the fiscal quarter most recently ended prior to
the Closing Date;

(xv) evidence of all insurance required by the Loan Documents;

(xvi) an initial Request for Credit Extension and an initial Request for
Alternative Rate, if any; and

(xvii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)

Any fees required to be paid on or before the Closing Date shall have been paid.

(c)

Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d)

In the good faith judgment of the Administrative Agent and the Lenders:

 

(i) there shall not have occurred or become known to the Administrative Agent or
the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Administrative Agent prior to the Closing Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be likely to result in a Material Adverse Effect; and

(iii) the Borrower shall have received all approvals, consents and waivers, and
shall have made or given all necessary filings and notices as shall be required
to consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any applicable law, rule,
regulation, order or decree of any Governmental Authority or arbitral authority
or (B) any agreement, document or instrument to which the Borrower or any
Subsidiary is a party or by which any of them or their properties is bound.

4.02

Conditions to all Credit Extensions and Conversions and Continuations

. The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a Conversion of Offshore Rate Loans
to Base Rate Loans) is subject to the following conditions precedent:

(a)

The representations and warranties of the Borrower contained in Article V or in
any other Loan Documents shall be true and correct on and as of the date of such
Credit Extension, Conversion or Continuation, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

(b)

No Default or Event of Default shall exist, or would result from such proposed
Credit Extension, Conversion or Continuation.

(c)

The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d)

The Administrative Agent shall have received, in form and substance satisfactory
to it, such other assurances, certificates, documents or consents related to the
foregoing as the Administrative Agent or the Required Lenders reasonably may
require.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01

Existence, Qualification and Power; Compliance with Laws

. The Borrower (a) is a corporation duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all governmental
licenses, authorizations, consents and approvals to own its assets, carry on its
business and to execute and deliver, and perform its obligations under, the Loan
Documents, (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and (d)
is in compliance with all Laws, except in each case referred to in clause (c) or
this clause (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.02

Authorization; No Contravention

. The execution, delivery and performance by the Borrower of each Loan Document
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of the
Borrower's Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any Contractual Obligation
to which the Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority or arbitral award to which the Borrower or its property
is subject; or (c) violate any Law.





5.03

Governmental and Third-Party Authorization

. No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by the
Borrower of this Agreement or any other Loan Document.

5.04

Binding Effect

. This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by the Borrower. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as may be limited by
bankruptcy, solvency, reorganization, moratorium or similar law relating to or
limiting creditor's rights generally or by equitable principles relating to
enforceability.

5.05

Financial Statements; No Material Adverse Effect.

(a)

The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b)

The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated September 30, 2001, and the related consolidated statements
of income or operations, shareholders' equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and subject to normal, recurring, good faith year end
audit adjustments; (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(c)

Since the date of the Audited Financial Statements, there has been no event or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

5.06

Litigation

. Except as specifically disclosed in Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

5.07

No Default

. Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08

Ownership of Property; Liens

. Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. As of the Closing Date, the property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09

Environmental Compliance

. The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10

Insurance

. The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies, or with a captive insurance
company that is an Affiliate of the Borrower as to which the Administrative
Agent and the Lenders may request reasonable evidence of financial
responsibility, in such amounts (after giving effect to any self-insurance),
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or its Subsidiaries operate.

5.11

Taxes

. The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

5.12

ERISA Compliance

.

(a)

Each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state Laws, except to the extent of any noncompliance which
could not reasonably be likely to result in a Material Adverse Effect. Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto or the remedial
amendment period for such Plan under Section 401(b) of the Code has not yet
expired or the Plan is a prototype plan or volume submitter plan for which a
favorable determination letter is not required and, to the best knowledge of the
Borrower, nothing has occurred (i) which has not been remedied which would, or
(ii) as to which the Borrower does not intend to commence and complete all
necessary and required remedial measures within statutorily or regulatory
prescribed periods of time for such remedies to be undertakes so as to, prevent,
or cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b)

There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)

(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

5.13

Subsidiaries

. The Borrower has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13 and has no equity investments in any other corporation
or entity other than those specifically disclosed in Part(b) of Schedule 5.13.

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act.

(a)

The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)

None of the Borrower, any Person controlling the Borrower, or any Subsidiary (i)
is a "holding company," or a "subsidiary company" of a "holding company," or an
"affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company," within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.

5.15

Disclosure

. The statements, information, reports, representations, or warranties made by
the Borrower in any Loan Document or furnished to the Administrative Agent or
any Lender by or on behalf of the Borrower in connection with the preparation of
any Loan Document, when taken as a whole, do not contain any untrue statement of
a material fact or omit any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Any projections and pro forma financial
information contained in such materials are based upon good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results.

5.16

Intellectual Property; Licenses, Etc.

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, "IP
Rights") that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person. Except as specifically disclosed in
Schedule 5.16, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened, and no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code is pending or, to the knowledge of the Borrower, proposed, which, in
either case, could reasonably be expected to have a Material Adverse Effect.



ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:

6.01

Financial Statements.

Deliver to the Administrative Agent and each Lender:

(a)

as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with GAAP and shall not be subject
to any qualifications or exceptions as to the scope of the audit or the going
concern status of the Borrower nor to any qualifications and exceptions not
reasonably acceptable to the Required Lenders; and

(b)

as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the Borrower's fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal,
recurring year-end audit adjustments and the absence of footnotes.

6.02

Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)

concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenants set forth herein or, if any such Default or Event
of Default shall exist, stating the nature and status of such event;

(b)

concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer;

(c)

promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and

(d)

promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary as the Administrative Agent,
at the reasonable request of any Lender, may from time to time request.

Each document required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) shall be deemed to have been delivered on the date on which the
Borrower posts such document on the Borrower's website on the Internet at the
website address listed on Schedule 10.02 hereof, or when such document is posted
on the Securities and Exchange Commission's website at www.sec.gov (the "SEC
Website") or on an Internet website established by the Administrative Agent with
Intralinks, Inc. or other similarly available electronic media (each of the
foregoing an "Informational Website"); provided that (i) the Borrower shall
deliver paper copies of all such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Administrative Agent and each Lender shall be notified by
electronic mail of the applicable Informational Website and of the posting of
each such document. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above in this
paragraph, and in any event shall have no responsibility to monitor compliance
by the Borrower with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents. The Borrower shall be responsible for (other than with respect
to the SEC Website) and shall incur all risks associated with (including with
respect to the SEC Website) the security and confidentiality of the
Informational Websites and its information posted thereon.

 

6.03  Notices.  

Promptly notify the Administrative Agent and each Lender:



(a)

of the occurrence of any Default or Event of Default;

(b)

of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c)

of any litigation, investigation or proceeding affecting the Borrower in which
the amount involved (excluding amounts covered by applicable insurance as to
which no reservation of rights is in effect) exceeds the Threshold Amount, or in
which injunctive relief or similar relief is sought, which relief, if granted,
could reasonably be expected to have a Material Adverse Effect; and

(d)

of the occurrence of any ERISA Event.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement or other Loan Document
that have been breached.

6.04

Payment of Obligations

. Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

6.05

Preservation of Existence, Etc

. Except in a transaction permitted by Section 7.03 or 7.04, (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization, (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, and (c) preserve
or renew all of its registered IP Rights, in the case of each of (a), (b) and
(c) the nonmaintenance, nonpreservation or nonrenewal of which could reasonably
be expected to have a Material Adverse Effect.

6.06

Maintenance of Properties

. (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.07

Maintenance of Insurance

. Maintain with financially sound and reputable insurance companies, or with a
captive insurance company that is an Affiliate of the Borrower as to which the
Administrative Agent and the Lenders may request reasonable evidence of
financial responsibility, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance) as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

6.08

Compliance with Laws and Contractual Obligations

. Comply in all material respects with the requirements of all Laws and
Contractual Obligations applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law or Contractual Obligation
is being contested in good faith by appropriate proceedings diligently conducted
or a bona fide dispute exists with respect thereto; or (ii) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09

Books and Records

. (a)  Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

6.10

Inspection Rights

. Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers
and independent public accountants, at such reasonable times during normal
business hours as may be reasonably desired, upon reasonable advance notice to a
Responsible Officer; provided, however, that (a) the Lenders shall use
reasonable efforts to coordinate with the Administrative Agent in order to
minimize the number of such inspections and discussions and (b) when an Event of
Default has occurred and is continuing the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.

6.11

Compliance with ERISA

. Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state law; (b) cause each
Plan which is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412 of the Code.

6.12

Environmental Compliance

. If the Borrower or any Subsidiary shall receive any letter, notice, complaint,
order, directive, claim or citation alleging that any Borrower or any Subsidiary
has violated any Environmental Law, has released any Hazardous Material, or is
liable for the costs of cleaning up, removing, remediating or responding to a
release of Hazardous Materials, the Borrower shall, within the time period
permitted and to the extent required by the applicable Environmental law or the
Governmental Authority responsible for enforcing such Environmental Law, remove
or remedy, or cause the applicable Subsidiary to remove or remedy, such
violation or release or satisfy such liability unless (a) the failure to remove
or remedy such violation or release or to satisfy such liability would not
reasonably be expected to have a Material Adverse Effect, in which case the
Borrower shall notify the Administrative Agent of any decision not to remove or
remedy such violation or release or satisfy such liability and the basis for any
such decision, and at the Administrative Agent's option and at its request, the
Borrower shall provide written documentation of such decision, or (b) such
violation or liability is being contested in good faith by appropriate
proceedings and appropriate reserves therefor are being maintained in accordance
with GAAP.

6.13

Use of Proceeds

. Use the proceeds of the Credit Extensions (i) for working capital, capital
expenditures, and other general corporate purposes not in contravention of any
Law or of any Loan Document; (ii) to refinance all indebtedness outstanding
under the Existing Credit Facility; and (iii) potentially to serve as a
commercial paper liquidity back-stop.



ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01

Liens

. Create, incur, assume or suffer to exist, any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)

Liens created or arising pursuant to any Loan Document;

(b)

Liens existing on the date hereof and listed on Schedule 7.01 and any renewals
or extensions thereof, provided that the property covered thereby is not
increased and any renewal or extension of the obligations secured or benefited
thereby does not increase the maximum outstanding principal amount of such
obligations;

(c)

Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)

statutory Liens of landlords, banks (and rights of set-off), carriers',
warehousemen's, mechanics', materialmen's, repairmen's or other Liens imposed by
Law arising in the ordinary course of business which are not overdue for a
period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e)

pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)

deposits to secure the performance of bids, trade contracts and leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(g)

easements, rights-of-way, restrictions, encroachments, imperfections and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h)

any (i) interest or title of a lessor or sublessor under any lease permitted
hereunder, (ii) restriction or encumbrance that the interest or title of such
lessor or sublessor may be subject to, or (iii) subordination of the interest of
the lessee or sublessee under such lease to any restriction or encumbrance
referred to in the preceding clause (ii);

(i)

Liens solely on any cash earnest money deposits made by the Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
entered into by it;

(j)

Liens incurred in connection with the purchase or shipping of goods or assets on
the related assets and proceeds thereof in favor of the seller or shipper of
such goods or assets;

(k)

Liens arising from filing UCC financing statements relating solely to leases;

(l)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(m)

any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(n)

Liens securing obligations (other than obligations representing Indebtedness for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(o)

licenses of patents, trademarks and other intellectual property rights granted
by the Borrower or any of its Subsidiaries in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of the
business of the Borrower or such Subsidiary;

(p)

Liens on assets of a Securitization Entity;

(q)

Liens securing judgments for the payment of money in an aggregate amount not in
excess of the Threshold Amount (except to the extent covered by independent
third-party insurance as to which the insurer has acknowledged in writing its
obligation to cover), unless any such judgment remains undischarged for a period
of more than 10 consecutive days during which execution is not effectively
stayed;

(r)

Liens securing Indebtedness in respect of capital leases, synthetic lease
obligations and purchase money obligations for fixed or capital assets; provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not (A) exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition ("Asset Value") or (B) amount
to less than 75% of the Asset Value; and

(s)

Liens securing Indebtedness (including Indebtedness committed to the Borrower or
any Subsidiary but not advanced) in aggregate outstanding principal amount not
to exceed 20% of Consolidated Net Worth as of the most recently ended fiscal
quarter of the Borrower.



7.02

Indebtedness

. Allow or permit any Subsidiary to create, incur, assume or suffer to exist any
Indebtedness (including Indebtedness committed to any Subsidiary but not
advanced) in an aggregate outstanding principal amount which exceeds 20% of
Consolidated Net Worth as of the most recently ended fiscal quarter of the
Borrower; other than the following:

(a)

Indebtedness owing to the Borrower or to any other Subsidiary of the Borrower;

(b)

Guaranties in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of such Subsidiary;

(c)

Indebtedness incurred by any Subsidiary arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of such Subsidiary pursuant to such agreements, in connection with
acquisitions or dispositions of any business, assets or Subsidiary of such
Subsidiary;

(d)

Indebtedness owed to any Person (including obligations in respect of letters of
credit for the benefit of such Person) providing worker's compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to any Subsidiary, or which may be deemed to exist pursuant to
reimbursement or indemnification obligations to such Person;

(e)

Indebtedness that may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f)

Indebtedness in respect of netting services, overdraft protections and otherwise
in connection with a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit;

(g)

Indebtedness of a Securitization Entity in a Permitted Securitization
Transaction that is non-recourse (except for Standard Securitization
Undertakings) with respect to the Borrower and its Subsidiaries; and

(h)

Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder.



7.03

Fundamental Changes

. Merge, consolidate with or into, or convey, transfer, lease or otherwise
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default or Event of Default
exists or would result therefrom:

(a)

any Subsidiary may merge with (i) the Borrower, provided that the Borrower shall
be the continuing or surviving Person, or (ii) any one or more Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person;

(b)

any Subsidiary may sell all or substantially all of its assets (upon voluntary
liquidation or otherwise), to the Borrower or to another Subsidiary; provided
that if the seller in such a transaction is a wholly-owned Subsidiary, then the
purchaser must also be a wholly-owned Subsidiary; and

(c)

the Borrower may merge or consolidate with any Person, provided that the
Borrower, or a Person as to which immediately after the transaction more than
50% of the outstanding securities entitled to vote in the election of directors
are owned by Persons who were beneficial owners of the outstanding common stock
of the Borrower immediately before the transaction, shall be the continuing or
surviving Person, and provided further that the surviving Person enters into an
agreement satisfactory to the Administrative Agent whereby such Person assumes
all of the Obligations and liabilities of the Borrower under the Loan Documents.



7.04

Dispositions

. Make any Disposition or enter into any agreement to make any Disposition,
except:

(a)

Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)

Dispositions of inventory in the ordinary course of business;

(c)

Dispositions of equipment or real property during any fiscal year of the
Borrower, having a gross book value, as determined in accordance with GAAP,
equal to 20% or less of the Consolidated Tangible Assets determined as of the
last day of the immediately preceding fiscal quarter of the Borrower;

(d)

Dispositions of property by any Subsidiary to the Borrower or to a wholly-owned
Subsidiary;

(e)

Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions, provided that the book value of all property so
Disposed of in any fiscal year of the Borrower shall not exceed 20% of the
consolidated gross property, plant and equipment of the Borrower and its
Subsidiaries as set forth in the consolidated financial statements of the
Borrower and its Subsidiaries most recently delivered pursuant to Sections
4.01(a)(ix) or 6.01(b);

(f)

Dispositions permitted by Section 7.03;

(g)

non-exclusive licenses of IP Rights in the ordinary course of business; and

(h)

Dispositions of notes or accounts receivable or any rights and claims associated
therewith that are (i) sold in connection with a factoring or similar
receivables financing program of the type customarily entered into by businesses
similarly situated to the Borrower or a Subsidiary in the ordinary course of
business in a particular country and in a manner consistent with past practice,
(ii) sold without recourse and without discount from face value or (iii)
pursuant to a transaction contemplated by the Receivables Purchase Agreement or
Permitted Securitization Transactions described in Schedule 7.04(h) hereto



7.05

Restricted Payments

. Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)

each Subsidiary may make Restricted Payments to the Borrower and to wholly-owned
Subsidiaries (and, in the case of a Restricted Payment by a non-wholly-owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock of such Subsidiary on a pro rata basis based on their relative
ownership interests);

(b)

the Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock of such Person;

(c)

the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or warrants or options to acquire any such shares
with the proceeds received from the substantially concurrent issue of new shares
of its common stock; and

(d)

the Borrower may declare or pay cash dividends to its stockholders and purchase,
redeem or otherwise acquire shares of its capital stock or warrants, rights or
options to acquire any such shares for cash; provided that immediately after
giving effect to such proposed action, no Default or Event of Default would
exist.



7.06

ERISA

. At any time engage in a transaction which could be subject to Section 4069 or
4212(c) of ERISA, or permit any Plan to (a) engage in any non-exempt "prohibited
transaction" (as defined in Section 4975 of the Code); (b) fail to comply with
ERISA or any other applicable Laws; or (c) incur any material "accumulated
funding deficiency" (as defined in Section 302 of ERISA), which, with respect to
each event listed above, could reasonably be expected to have a Material Adverse
Effect.



7.07

Conduct of Business

. From and after the Closing Date, engage in any business other than the medical
device or medical product manufacturing, distribution, and/or sales businesses
or such other lines of business in which the Borrower and/or its Subsidiaries
are engaged as of the Closing Date or, following any Acquisition after the
Closing Date and with respect to such acquired Subsidiary or acquired operations
of the Borrower or a Subsidiary, as otherwise referred to in the definition of
"Permitted Acquisitions".



7.08

Transactions with Affiliates

. Enter into any transaction of any kind with any Affiliate of the Borrower,
other than for compensation and upon fair and reasonable terms with Affiliates
in transactions that are otherwise permitted hereunder no less favorable to the
Borrower or Subsidiary than would be obtained in a comparable arm's-length
transaction with a Person other than an Affiliate, provided, the foregoing
restriction shall not apply to (a) any transaction between the Borrower and any
of its Subsidiaries or between any of its Subsidiaries, (b) reasonable and
customary fees paid to members of the Boards of Directors of the Borrower and
its Subsidiaries, (c) transactions effected as part of a Permitted
Securitization Transaction, or (d) compensation arrangements of officers and
other employees of the Borrower and its Subsidiaries entered into in the
ordinary course of business.



7.09

Burdensome Agreements

. Enter into any Contractual Obligation that limits the ability (a) of any
Subsidiary to make Restricted Payments to the Borrower or to otherwise transfer
property to the Borrower or (b) of the Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person, other than
standard and customary negative pledge provisions in property acquired with the
proceeds of any capital lease or purchase money financing that extend and apply
only to such acquired property.



7.10

Use of Proceeds

. Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.



7.11

Financial Covenants.

(a)

Interest Coverage Ratio. Permit the Interest Coverage Ratio at any time during
any period of four fiscal quarters to be less than 3.5 to 1.0.

(b)

Leverage Ratio. Permit the Leverage Ratio at any time during any period of four
fiscal quarters of the Borrower to be greater than 3.0 to 1.0.



7.12

Acquisitions

. Enter into any agreement, contract, binding commitment or other arrangement
providing for any Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
other than Permitted Acquisitions.



 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01  Events of Default. Any of the following shall constitute an Event of
Default:

(a)  Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or any L/C Obligation, or (ii)
within five days after the same becomes due interest on any Loan (including
interest payable by the Borrower at the Alternative Rate) or on any L/C
Obligation, or any facility, utilization or other fee due hereunder, or (iii)
within five days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05, 6.10 or 6.13 or
Article VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Contingent
Obligation (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $50,000,000, or (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Contingent Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Contingent Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Contingent Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than $50,000,000; or (iii) there occurs any Event of Default as defined
under the 364-Day Revolving Credit Agreement; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any non-monetary final judgment that has, or could reasonably be expected
to have, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or the Borrower denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower.

8.02 Remedies Upon Event of Default

.

(a)

If any Event of Default occurs, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders,

 

(i)

declare the commitment of each Lender to make Loans, the commitment of the Swing
Line Lender to make Swing Line Loans, and any obligation of the L/C Issuer to
make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

 

(ii)

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(iii)

require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof) plus the Letter of Credit fees
payable with respect to such Letter of Credit (calculated at the Applicable
Margin then in effect for the period from the date of such cash
collateralization until the expiry date of such Letter of Credit) in the
currency in which such L/C Obligations are outstanding; and

 

(iv)

exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

(b)

At any time following the occurrence of any Event of Default, the Alternative
Rate Lender may, in its sole discretion, by notice to the Borrower and the
Administrative Agent, terminate the Alternative Rate Agreement and cause the
Alternative Rate applicable to any Committed Loan or any portion thereof to
revert to the Original Rate or, if applicable, the Default Rate, for such
Committed Loan (and, for the avoidance of doubt, interest on any unpaid
Alternative Rate Loan after the last Interest Payment Date to occur prior to the
Event of Default shall accrue at the Original Rate); provided, however, that
Borrower shall nonetheless owe the Alternative Rate Lender the Breakage Amount,
if any.



 

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term "agent" herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term "Administrative Agent" as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.

9.02 Delegation of Duties

. The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.



9.03 Liability of Administrative Agent

. No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by the Borrower or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any Affiliate
thereof.



9.04 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders or all the Lenders, if required hereunder, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and participants. Where this Agreement expressly permits or prohibits an
action unless the Required Lenders otherwise determine, the Administrative Agent
shall, and in all other instances, the Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

9.05 Notice of Default

. The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default." The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.



9.06 Credit Decision; Disclosure of Information by Administrative Agent

. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
or other regulatory Laws relating to the transactions contemplated hereby, and
made its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Affiliates which may come into the possession of any Agent-Related
Person.



9.07 Indemnification of Administrative Agent

. Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), pro rata, and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities incurred by it; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Person's own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs and the
costs and expenses incurred in connection with the use of Intralinks, Inc. or
other similar information transmission systems in connection with this
Agreement) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all Obligations
hereunder and the resignation of the Administrative Agent.



9.08 Administrative Agent in its Individual Capacity

. Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower and its Affiliates as though Bank of America
were not the Administrative Agent, the Alternative Rate Lender or the L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, the Alternative Rate Lender or the L/C
Issuer, and the terms "Lender" and "Lenders" include Bank of America in its
individual capacity.



9.09 Successor Administrative Agent

. The Administrative Agent may resign as Administrative Agent upon 30 days'
notice to the Lenders; provided that any such resignation by Bank of America
shall also constitute its resignation as L/C Issuer and Swing Line Lender, and
may, at the option of Bank of America, also constitute its resignation as
Alternative Rate Lender. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, L/C Issuer,
Swing Line Lender, and, if applicable, Alternative Rate Lender, and the
respective terms "Administrative Agent," "L/C Issuer", "Swing Line Lender", and,
if applicable, "Alternative Rate Lender" shall mean such successor
administrative agent, Letter of Credit issuer, swing line lender, and, if
applicable, Alternative Rate lender, and the retiring Administrative Agent's
appointment, powers and duties as Administrative Agent shall be terminated and
the retiring L/C Issuer's, Swing Line Lender's, and, if applicable, Alternative
Rate Lender's rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring L/C Issuer or Swing
Line Lender or, if applicable, Alternative Rate Lender or any other Lender,
other than (i) the obligation of the successor L/C Issuer to issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession and (ii) the obligation of the successor Alternative
Rate Lender to enter into Alternative Rate Agreements with the Borrower in
substitution for the Alternative Rate Agreements, if any, existing at the time
of such succession. After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.



9.10 Other Agents

. None of the Lenders identified on the facing page or signature pages of this
Agreement as a "syndication agent," "documentation agent," or "co-agent" shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.



 



ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc

. No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders directly affected thereby
and by the Borrower, and acknowledged by the Administrative Agent, do any of the
following:

(a)

extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02(a));

(b)

extend or postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document;

(c)

reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or (subject to clause (iv) of the proviso below) any fees or
other amounts payable hereunder or under any other Loan Document; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of "Default Rate" or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(d)

change the percentage of the Aggregate Commitments or of the aggregate unpaid
principal amount of the Loans and L/C Obligations which is required for the
Lenders or any of them to take any action hereunder;

(e)

change the Pro Rata Share or Voting Percentage of any Lender;

(f)

amend this Section, or Section 2.14, or any provision herein providing for
consent or other action by all the Lenders; or

(g)

amend Section 2.02(f) or the definition of "Committed Loan Offshore Currency";

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or each
directly-affected Lender, as the case may be, affect the rights or duties of the
L/C Issuer under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Required Lenders or each directly-affected Lender, as the case may be,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Required Lenders or each
directly-affected Lender, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Agent/Arranger Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the respective parties thereto; (v) no
amendment, waiver or consent shall, unless in writing and signed by the
Alternative Rate Lender in addition, except as provided in clause (vi) below, to
the Required Lenders or each directly-affected Lender, as the case may be,
affect the rights or duties of the Alternative Rate Lender under this Agreement
or any other Loan Document; (vi) any Alternative Rate Agreement (including the
Alternative Rate payable by the Borrower thereunder) and Section 3.05(b) may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the Borrower and the Alternative Rate Lender; and (vii) no amendment, waiver
or consent shall, unless in writing and signed by the Offshore Currency Funding
Fronting Lender in addition to the Required Lenders or each directly-affected
Lender, as the case may be, affect the rights or duties of the Offshore Currency
Funding Fronting Lender under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, any Lender that has a Voting
Percentage of zero shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Pro Rata Share of such
Lender may not be increased without the consent of such Lender.

10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.02; or, in the case of the Borrower, the
Administrative Agent, the L/C Issuer or the Swing Line Lender, to such other
address as shall be designated by such party in a notice to the other parties,
and in the case of any other party, to such other address as shall be designated
by such party in a notice to the Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the intended recipient and (ii) (A) if delivered by hand or by
courier, when signed for by the intended recipient (which need not be any
natural person to whose attention such communication is directed, in the case of
communications to Persons other than natural Persons); (B) if delivered by mail,
four Business Days after deposit in the mails, postage prepaid; (C) if delivered
by facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent, the L/C Issuer and
the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. Any notice or other communication permitted to
be given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified on Schedule 10.02, or to such other number as shall be designated by
such party in a notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on the Borrower, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies

. No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.



10.04 Attorney Costs, Expenses and Taxes

. The Borrower agrees (a) to pay or reimburse the Administrative Agent for all
reasonable costs and expenses incurred in connection with the development, due
diligence, preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs incurred by the Administrative Agent and
the costs and expenses incurred in connection with the use of Intralinks, Inc.
or other similar information transmission systems in connection with this
Agreement, and (b) to pay or reimburse the Administrative Agent and each Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any "workout" or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. The
agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.



10.05 Indemnification by the Borrower; Limitation of Liability

. Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the "Indemnitees") from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Borrower
or any Subsidiary, or any Environmental Liability related in any way to the
Borrower or any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the "Indemnified Liabilities"); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee. The Borrower agrees that no Indemnitee shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
it or any of its Subsidiaries, security holders or creditors as a result for any
action taken or not taken by it arising out of, related to or taken in
connection with any Loan Document or the consummation of the transactions
contemplated hereby or the actual or proposed use of Loan or Letter of Credit
proceeds, except to the extent that such liability is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or willful misconduct of such Indemnitee,
and in no event shall any Indemnitee be liable thereto for special,
consequential, punitive or indirect damages. Without limitation of the
foregoing, no Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through the internet,
Intralinks or other similarly available electronic media in connection with the
electronic posting of financial statements, certificates, reports or other
information to an Informational Website as provided for in Section 6.02 hereof
unless such Indemnitee has engaged in gross negligence or willful misconduct as
determined in a final non-appealable judgment by a court of competent
jurisdiction with respect to the access to such information. The agreements in
this Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations. All amounts due under
this Section 10.05 shall be payable within ten Business Days after demand
therefor.



(b) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be the Spot Rate. The
obligation of Borrower in respect of any such sum due from it shall,
notwithstanding any judgment in a currency (the "Judgment Currency") other than
that in which such sum is denominated in accordance with the applicable
provisions of the Loan Documents (the "Agreement Currency"), be discharged only
to the extent that Administrative Agent and Lenders can purchase the amount of
the Agreement Currency with the amounts paid by the Borrower in Judgment
Currency. If the amount of the Agreement Currency so purchased is insufficient,
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the relevant Indemnitees against such loss. If the amount of the
Agreement Currency is greater than the amount due, Lender agrees to return any
excess to the Person who may be entitled thereto.

10.06 Payments Set Aside

. To the extent that the Borrower makes a payment to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or paid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in Dollars
in the Dollar Equivalent Amount of such recovery or payment.



10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), Offshore Currency Risk Participations, participations in L/C
Obligations and participations in Swing Line Loans) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if a
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed), (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans, Offshore Currency
Risk Participations and the Commitment assigned, except that this clause (ii)
shall not apply to rights in respect of Bid Loans or Swing Line Loans, (iii) any
assignment by either an Offshore Currency Funding Lender or an Offshore Currency
Participating Lender shall only be to an Eligible Assignee that will be an
Offshore Currency Funding Lender, and (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower shall execute and deliver new or replacement Notes to the
assigning Lender and the assignee Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries (each, a "Participant") in all or a portion of such Lender's rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender's Offshore Currency Risk
Participations and its participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification that would (i) postpone any date upon which any
payment of money is scheduled to be paid to such Participant or (ii) reduce the
principal, interest, fees or other amounts payable to such Participant. Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund that invests in bank loans may create a security interest in all or
any portion of the advances owing to it and the Note or Notes held by it to the
trustee for holders of obligations owed, or securities issued, by such Fund as
security for such obligations or securities, provided that unless and until such
trustee actually becomes a Lender in compliance with the other provisions of
this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(h) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days' notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days' notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. Bank of America shall retain all the rights and obligations of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Swing Line Lender to make
Swing Line Loans or the Lenders to make Committed Loans or fund participations
in the manner set forth in Section 2.04(c)). If Bank of America resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such termination, including the right to require the
Lenders to make Committed Loans or fund participations in outstanding Swing Line
Loans in the manner set forth in Section 2.05(c).

10.08 Confidentiality

. Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty's or
prospective counterparty's professional advisor) to any credit derivative
transaction relating to obligations of the Borrower; (g) with the consent of the
Borrower; (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender's or its
Affiliates' investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section, "Information" means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.



10.09 Set-off

. In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of any Event of Default, each Lender
is authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the Borrower against any and all Obligations owing to such Lender,
now or hereafter existing, irrespective of whether or not the Administrative
Agent or such Lender shall have made demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured or
denominated in a currency other than that of the deposit account. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.



10.10 Interest Rate Limitation

. Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.



10.11 Counterparts

. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



10.12 Integration

. This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.



10.13 Survival of Representations and Warranties

. All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.



10.14 Severability

. Any provision of this Agreement and the other Loan Documents to which the
Borrower is a party that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.



10.15 Tax Forms

. Each Lender that is not a "United States person" within the meaning of Section
7701(a)(30) of the Code (a "Foreign Lender") shall deliver to the Administrative
Agent, prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Person and entitling it to an exemption from withholding tax on all payments to
be made to such Person by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Person by the Borrower pursuant to this Agreement) or such other evidence
satisfactory to the Borrower and the Administrative Agent that such Person is
entitled to an exemption from U.S. withholding tax. Thereafter and from time to
time, each such Person shall (i) promptly submit to the Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (ii) promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption, and (iii) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other documentation, then the Administrative Agent
may withhold from any interest payment to such Person an amount equivalent to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction.



(b) Each Lender required to deliver any forms, certificates or other evidence
with respect to United States federal income tax withholding matters pursuant to
this Section 10.15 hereby agrees, from time to time after the initial delivery
by such Lender of such forms, certificates or other evidence, that whenever a
lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, such Lender shall
promptly deliver to the Administrative Agent for transmission to the Borrower
two new original copies of the then appropriate form or forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish that such
Lender is not subject to withholding of United States federal income tax with
respect to payments to such Lender under any Loan Document, or such Lender shall
notify the Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence.

(c) For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 10.15(a) or (b), as applicable (unless such failure is due to a change
in treaty, law, or regulation occurring subsequent to the date on which a form
originally was required to be provided), such Lender shall not be entitled to
indemnification under Section 3.01 with respect to Taxes imposed by the United
States or United Kingdom, as applicable; provided, should a Lender, which is
otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

(d) Upon the request of the Administrative Agent, each Lender that is a "United
States person" within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

(e) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all Obligations and the resignation of the Administrative Agent.

10.16 Replacement Lender

. In the event any Lender (a) seeks additional compensation pursuant to any of
Sections 3.01 or 3.04 or (b) is restricted from making any Loan (other than an
Offshore Currency Loan by an Offshore Currency Participating Lender) under this
Agreement, or (c) fails to approve any amendment, waiver or consent requested by
Borrower pursuant to Section 10.01 that has received the written approval of not
less than the Required Lenders but also requires the approval of such Lender (in
any such instance, a "Restricted Lender"), so long as no Default or Event of
Default shall have occurred and be continuing and the Borrower has obtained a
commitment (in an amount not less than the Commitment of the Restricted Lender)
from another Lender or an Eligible Assignee to become a Lender for all purposes
hereunder (such Lender referred to as the "Replacement Lender"), the Borrower
may cause such Restricted Lender to be replaced by, and to assign all its rights
and obligations under this Agreement (including its Commitment and the Loans)
pursuant to Section 10.07, to such Replacement Lender that is reasonably
acceptable to the Administrative Agent. Such Restricted Lender agrees to execute
and to deliver to the Administrative Agent an Assignment and Assumption
Agreement with such Replacement Lender as provided in Section 10.07 upon payment
at par of all principal, interest, fees and other amounts owing under this
Agreement to such Restricted Lender, and such Restricted Lender shall pay to the
Administrative Agent the processing fee required by Section 10.07 in connection
with such assignment.



10.17 Judgment Currency

. The Borrower, the Administrative Agent and each Lender hereby agree that if,
in the event that a judgment is given, in relation to any sum due to the
Administrative Agent or any Lender hereunder, in an Offshore Currency (the
"Judgment Currency"), the Borrower agrees to indemnify the Administrative Agent
or such Lender, as the case may be, to the extent that the Dollar Equivalent
Amount which could have been purchased by the Administrative Agent in accordance
with normal banking procedures on the Business Day following receipt of such sum
is less than the sum which could have been so purchased by the Administrative
Agent had such purchase been made on the day on which such judgment was given
or, if such day is not a Business Day, on the Business Day immediately preceding
the giving of such judgment, and if the amount so purchased exceeds the amount
which could have been so purchased had such purchase been made on the day on
which such judgment was given or, if such day is not a Business Day, on the
Business Day immediately preceding such judgment, the Administrative Agent or
the applicable Lender agrees to remit such excess to the Borrower. The
agreements in this Section shall survive payment of all other Obligations.



10.18 Governing Law

.



(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELYWITHIN SUCH STATE.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE COUNTY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

10.19 Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.




10.20 Special Funding Option

.



(a)

Notwithstanding anything to the contrary contained herein, any Lender (for the
purposes of this Section 10.20, a "Granting Lender") may grant to a special
purpose funding vehicle which is an Affiliate of the Granting Lender (for the
purposes of this Section 10.20, an "SPC") the option to make, on behalf of such
Granting Lender, all or a portion of the Loans and participations (including
Offshore Currency Risk Participations) which such Granting Lender is obligated
to make (a "Funding Obligation") under the Agreement, such option to be
exercisable in the sole discretion of the SPC; provided, however, that

 

(i)

such Granting Lender's obligations under this Agreement and the Loan Documents
shall remain unchanged, including without limitation the indemnification
obligations of the Granting Lender pursuant to Section 9.07 hereof and its
Funding Obligations in each currency with respect to which it is an Offshore
Currency Funding Lender;

 

(ii)

such Granting Lender shall remain solely responsible to the other parties hereto
for the performance of all Funding Obligations including without limitation its
Funding Obligations in each currency with respect to which it is an Offshore
Currency Funding Lender;

 

(iii)

the Borrower and the Lenders shall continue to deal solely and directly with
such Granting Lender in connection with such Granting Lender's rights and
obligations under this Agreement; the Administrative Agent shall continue to
deal directly with the Granting Lender as agent for the SPC with respect to
distribution of payment of principal, interest and fees, notices of Conversion
and Continuation and all other matters;

 

(iv)

such Granting Lender shall retain the sole right to enforce the obligations of
the Borrower relating to its Loans and its Notes and its participations
(including Offshore Currency Risk Participations) and to approve any amendment,
modification, or waiver of any provision of this Agreement, each of which may,
if so agreed in writing between the Granting Lender and the SPC, require the
prior consent of any such SPC which has exercised the option to undertake the
Funding Obligation in connection with such Granting Lender's Commitments and
participations (including Offshore Currency Risk Participations) and Obligations
owing thereto before the Granting Lender approves any such amendment,
modification or waiver;

 

(v)

the granting of such option shall not constitute an assignment to or
participation of such SPC of or in the Granting Lender's Commitments and
participations (including Offshore Currency Risk Participations) and Obligations
owing thereto;

 

(vi)

such SPC shall not become a Lender hereunder as a result of the granting of such
option;

 

(vii)

such SPC shall not become obligated or committed to make Loans as a result of
the granting of such option;

 

(viii)

if such SPC elects not to exercise such option or otherwise fails to make all or
any part of a Loan or participation, including Offshore Currency Risk
Participations, the Granting Lender shall retain its Funding Obligation
including without limitation its Funding Obligations in each currency with
respect to which it is an Offshore Currency Funding Lender and be obligated to
make the entire Loan or participation (including Offshore Currency Risk
Participations) or any portion of such Loan or participation (including Offshore
Currency Risk Participations) not made by such SPC.

(b)

Loans and participations (including Offshore Currency Risk Participations) made
by an SPC hereunder shall be deemed to satisfy the Funding Obligation and
utilize the Commitment of the Granting Lender as if, and to the same extent,
such Loans and participations were made by such Granting Lender.

(c)

Each party hereto agrees that no SPC shall be liable for any indemnity or
payment under this Agreement for which a Granting Lender would otherwise be
liable so long as, and to the extent that, the Granting Lender provides such
indemnity or makes such payment. In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States of America or any State thereof.

(d)

Notwithstanding anything to the contrary contained in this Agreement, an SPC may
(i) at any time and without paying any processing fee therefor, assign or
participate all or a portion of its interests in any Loans or participations
(including Offshore Currency Risk Participations) as they may exist consistent
with the terms of this Section 10.20 to its Granting Lender and (ii) disclose on
a confidential basis any nonpublic information relating to Loans and
participations made by such SPC hereunder to any rating agency, commercial paper
dealer or provider of any surety or guarantee to such SPC.

(e)

An SPC shall not be entitled to receive any greater payment under Sections 3.01
or 3.04 than the applicable Granting Lender would have been entitled to receive
with respect to the Funding Obligations undertaken by such SPC, unless the
undertaking of the Funding Obligations by such SPC is made with the Borrower's
prior written consent. An SPC that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the Funding Obligations undertaken by such SPC and such SPC agrees,
for the benefit of the Borrower, to comply with Section 10.15 as though it were
a Lender.

(f)

This Section 10.20 may not be amended without the prior written consent of the
Granting Lender on behalf of which such SPC has made all or any part of its
Loans which remain outstanding at the time of such amendment.





[Signatures on following pages.]

 

 

 

IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be duly executed as of the date
first above written.



 

STRYKER CORPORATION

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender, LC Issuer, Alternative Rate Lender and Swing Line Lender

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

SUNTRUST BANK

   

By: 

                                        

Name: 

W. Brooks Hubbard         

Title: 

Vice President                  

   

 

 

 

FLEET NATIONAL BANK

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

SUMITOMO MITSUI BANKING

 

CORPORATION

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

 

 

LLOYDS TSB BANK PLC

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

       

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

 

 

 

FIFTH THIRD BANK (WESTERN

 

MICHIGAN)

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

 

KEY BANK NATIONAL ASSOCIATION

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

THE FUJI BANK, LIMITED

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

NATIONAL BANK OF KUWAIT, S.A.K.,

 

GRAND CAYMAN BRANCH

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

UNION PLANTERS BANK NA

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

THE NORINCHUKIN BANK, NEW YORK

 

BRANCH

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

THE INDUSTRIAL BANK OF JAPAN,

 

LIMITED, CHICAGO BRANCH

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

BANK ONE NA

, as Co-Syndication Agent and  

Lender

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

 

 

 

BNP PARIBAS

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

 

 

 

LAND BANK OF TAIWAN LOS ANGELES BRANCH

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

 

 

 

BANK OF CHINA, NEW YORK BRANCH

       

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

 

 

 

THE BANK OF NOVA SCOTIA

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

 

 

 

BARCLAYS BANK PLC

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

 

 

 

CREDIT LYONNAIS NEW YORK BRANCH

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

 

 

 

THE BANK OF NEW YORK

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

 

 

 

NATIONAL CITY BANK

   

By: 

                                                 

Name: 

                                                 

Title: 

                                                 

 

SCHEDULE 1.01

Existing Letters of Credit

 

 

SCHEDULE 2.01

COMMITMENTS
AND PRO RATA SHARES

Lenders

Pro Rata Share

Commitment

Bank of America, N.A.

8.0000%

$60,000,000.00

The Bank of New York

3.5000%

$26,250,000.00

The Bank of Nova Scotia

7.5000%

$56,250,000.00

BNP Paribas

6.5000%

$48,750,000.00

Credit Lyonnais New York Branch

1.0000%

$7,500,000.00

Barclays Bank PLC

4.7500%

$35,625,000.00

The Fuji Bank, Limited

4.5000%

$33,750,000.00

The Industrial Bank of Japan, Limited, Chicago Branch

3.0000%

$22,500,000.00

Sumitomo Mitsui Banking Corporation

2.5000%

$18,750,000.00

Lloyds TSB Bank PLC

4.7500%

$35,625,000.00

National City Bank

3.5000%

$26.250,000.00

Bank of China, New York Branch

3.0000%

$22,500,000.00

The Norinchukin Bank, New York Branch

2.5000%

$18,750,000.00

The Bank of Tokyo-Mitsubishi, Ltd.

7.5000%

$56,250,000.00

SunTrust Bank

7.5000%

$56,250,000.00

National Bank of Kuwait, S.A.K., Grand Cayman Branch

1.0000%

$7,500,000.00

The Governor and Company of the Bank of Ireland

4.7500%

$35,625,000.00

Fleet National Bank

7.5000%

$56,250,000.00

Key Bank National Association

4.7500%

$35,625,000.00

Union Planters Bank NA

1.5000%

$11,250,000.00

Bank One, NA

7.5000%

$56,250,000.00

Land Bank of Taiwan Los Angeles Branch

1.5000%

$11,250,000.00

Fifth Third Bank (Western Michigan)

1.5000%

$11,250,000.00

Total

100.000000000%

$750,000,000.00

 

 

SCHEDULE 5.06

LITIGATION

 

 

SCHEDULE 5.09

ENVIRONMENTAL MATTERS

 

 

SCHEDULE 5.13

SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS

Part (a). Subsidiaries.

Part (b). Other Equity Investments.

 

 

SCHEDULE 5.16

INTELLECTUAL PROPERTY MATTERS

 

SCHEDULE 7.01

EXISTING LIENS

 

 

SCHEDULE 7.02

EXISTING INDEBTEDNESS

 

SCHEDULE 7.04(h)

PERMITTED ASSET SECURITIZATION TRANSACTIONS

 

 

SCHEDULE 10.02

OFFSHORE AND DOMESTIC LENDING OFFICES,
ADDRESSES FOR NOTICES

STRYKER CORPORATION

2725 Fairfield Road

P.O. Box 4085

Kalamazoo, MI 49002

Kalamazoo, MI 49003-4085

Attn. Treasurer

 

Telephone: 616-385-2600

 

Facsimile: 616-385-9930

 

Electronic Mail:

   

chomrich@corp.strykercorp.com

   

derdman@corp.strykercorp.com

 

 

BANK OF AMERICA

Administrative Agent's Office and Bank of America's Lending Office

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

 

101 N Tryon Street

 

Mail Code: NC1-001-15-04

 

Charlotte, NC 28255

 

Attention: Neal Hendrix

 

Telephone: 704-386-4220

 

Facsimile: 704-409-0017

 

Electronic Mail: neal.b.hendrix@bankofamerica.com

 

Account No.: 1366212250600

 

Ref: Stryker Corp

 

ABA# 053000196

   

I/C Issuer:

 

Bank of America, N.A.

 

Trade Operations - Los Angeles #22621

 

333 S. Beaudry Avenue, 19th Floor

 

Mail Code: CA9-703-19-23

 

Los Angeles, CA 90017-1466

 

Attention: Sandra Leon, Vice President

 

Telephone: 213.345.5231

 

Facsimile: 213.345.6694

 

Electronic Mail: Sandra.Leon@bankofamerica.com

   

Alternative Rate Lender

:  

Bank of America, N.A.

 

101 N Tryon Street

 

Mail Code: NC1-001-15-04

 

Charlotte, NC 28255

 

Attention: Neal Hendrix

 

Telephone: 704-386-4220

 

Facsimile: 704-409-0017

 

Electronic Mail: neal.b.hendrix@bankofamerica.com

   

Other Notices as Administrative Agent

:  

Bank of America, N.A.

 

Agency Management

     

Gary G. Flieger

 

VP; Credit Services Team Lead II

 

Agency Management

     

Bank of America

 

Mail Code: CA5-701-05-19

 

1455 Market St

 

San Francisco, CA 94103-1399

 

Phone: 415.436.3484

 

Fax: 415.503.5005

 

Internet: gary.flieger@BankofAmerica.com

 

 

Other Notices as a Lender

:  

Bank of America, N.A.

 



 

Philip S. Durand

 

Principal; Sr. Portfolio Manager

 

Healthcare - Nichols

 



 

Bank of America

 

Mail Code: NC1-007-17-11

 

Bank of America Corporate Center

 

100 N Tryon St

 

Charlotte NC 28255-0001

 

Phone: 704.386.4955

 

Fax: 704.388.6002

 

2nd Phone: 704.388.3551

 

Internet: philip.s.durand@BankofAmerica.com

 

 

Other Notices as an Alternative Rate Lender

     

Bank of America, N.A.

 



 

Philip S. Durand

 

Principal; Sr. Portfolio Manager

 

Healthcare - Nichols

 



 

Bank of America

 

Mail Code: NC1-007-17-11

 

Bank of America Corporate Center

 

100 N Tryon St

 

Charlotte NC 28255-0001

 

Phone: 704.386.4955

 

Fax: 704.388.6002

 

2nd Phone: 704.388.3551

 

Internet: philip.s.durand@BankofAmerica.com

 

SUNTRUST BANK

Credit Contact

:  

201 4th Ave. N, 3rd Floor

 

Nashville, TN 37219

 

Attn: Brooks Hubbard

 

Vice President

 

Telephone: 615.748.4465

 

Facsimile: 615.748.5117

 

Electronic Mail: brooks.hubbard@suntrust.com

   

Backup Credit Contact

:  

201 4th Ave. N, 3rd Floor

 

Nashville, TN 37219

 

Attn: Cathy Hunnicutt

 

Assistant Vice President

 

Telephone: 615.748.5880

 

Facsimile: 615.748.5269

 

Electronic Mail: cathy.hunnicutt@suntrust.com

   

Domestic Operations Contact

:      

201 4th Ave. N, 5th Floor

 

Nashville, TN 37219

 

Attn: Leigh Anne Gregory

 

CCS Officer

 

Telephone: 615.748.5461

 

Facsimile: 615.748.4611

 

Electronic Mail: Leigh-Anne.Gregory@suntrust.com

   

Wire Payment Instructions:

 

Account No.

9191004800

 

ABA No.

064000046

 

Reference:

Stryker Corp.

 

 

FLEET NATIONAL BANK

Credit Contact

:  

Mail Code: MA DE 10010B

 

100 Federal Street

 

Boston, MA 02110

 

Attn: Gordon B. Coughlin, Vice President

 

Telephone: 617.434.6188

 

Facsimile: 617.434.2472

 

Electronic Mail: gordon_b_coughlin@fleet.com

   

Operations Contact

:  

Mail Code: MA DE 10010B

 

100 Federal St.

 

Boston, MA 02110

 

Attn: Vani Rattan, Loan Administrator

 

Telephone: 617.434.5277

 

Facsimile: 617.434.0800

 

Electronic Mail: vani_rattan@fleet.com

 



Wire Payment Instructions:

 

ABA: 011000138

 

For Credit To: Commercial Loan Services

 

Account Name: Wire Clearing Account

 

Account No.: MA 151035166156

 

Ref.: Stryker Corporation

 

SUMITOMO MITSUI BANKING CORPORATION

Credit Contact

:  

233 S. Wacker Dr.

 

Suite 4010

 

Chicago, IL 60606

 

Attn: Vic Pierzchalski, Vice President

 

Telephone: 312.876.6403

 

Facsimile: 312.876.6436

 

Electronic Mail: victor_pierzchalski@SMBCGroup.com

   

Operations Contact

:  

277 Park Avenue

 

New York, NY 10172

 

Attn: Courtney Whitlock, Deal Administrator

 

Telephone: 212.224.4335

 

Facsimile: 212.224.5197

 

Electronic Mail: courtney_l_whitlock@SMBCGroup.com



Wire Payment Instructions:

Account No.

36023837

ABA No.

021000089

Reference:

Stryker Corporation

 

 

LLOYDS TSB BANK PLC

Primary Credit Contact

:  

Lloyds TSB Bank PLC

 

1251 Avenue of the Americas

 

New York, NY 10020

 

Attn: Windsor Davies, Director, Corporate Banking -- USA

 

Telephone: 212.930.8909

 

Facsimile: 212.9305098

 

Electronic Mail: Wdavies@lloydstsb-usa.com

   

Secondary Credit Contact

:  

1251 Avenue of the Americas

 

New York, NY 10020

 

Attn: Richard Heath, Vice President, Corporate Banking -- USA

 

Telephone: 212.930.8955

 

Facsimile: 212.930-5098

 

Electronic Mail: Rheath@lloydstsb-usa.com

   

Administrative Contact

:  

1251 Avenue of the Americas

 

New York, New York 10020

 

Attn: Patricia Kilian

 

Telephone: 212.930.8914

 

Facsimile: 212.930.5098




USD Payment Instructions for Interest, Fees, Loan Payments

:

Account No.

655-010-1938

ABA No.

026-009-593

Reference:

Stryker




Instructions for Foreign Currency Payments:

Euro Currency Loans

 

Swift Address: 

LOYDGB2L

 

Account No. 

590-39-739

 

Reference: 

Facility Name

       

Japanese Yen Loans

 

Account No. 

404063

 

Reference: 

Facility Name

 

 



FIFTH THIRD BANK (WESTERN MICHIGAN)

Credit, Operations and Bid Contact

:  

111 Lyon Street

 

Grand Rapids, MI 49503

 

Attn: David A. Foote, Vice President

 

Telephone: 616.771.014

 

Facsimile: 616.653.1050

 

Electronic Mail: david.foote@53.com

   

Wire Payment Instructions:

 

ABA No.

042000314

 

Account No.

99274959

 

Reference:

Stryker Corporation

 

 

KEY BANK NATIONAL ASSOCIATION

Credit Contact:

 

127 Public Square

 

OH 01-27-0606

 

Cleveland, OH 44114

 

Attn: Mary K. Young, Vice President

 

Telephone: 216.689.4443

 

Facsimile: 216.689.4981

 

Electronic Mail: mary.k.young@keybank.com

 



Operations Contact

:  

127 Public Square

 

OH 01-27-0606

 

Cleveland, OH 44114

 

Attn: Kathy Kornig, Administrative Assistant

 

Telephone: 216.689.4228

 

Facsimile: 216.689.4981

 

Electronic Mail: kathy.a.kornig@keybank.com

   

Wire Payment Instructions:

 

ABA No.

041-001-039

 

Account No.

3057

 

Attn:

Specialty Loan Services

 



THE FUJI BANK, LIMITED

Credit Contact

:  

227 W. Monroe St.

 

Suite 2600

 

Chicago, IL 60606

 

Attn: Ken Zeglin, Vice President

 

Telephone: 312.621.0503

 

Facsimile: 312.621.3386

 

Electronic Mail: fujicgoksz@aol.com

 



Operations Contact

:  

c/o Fuji Bank NJ Data Center, 17th Floor

 

95 Christopher Columbus Dr.

 

Jersey City, NJ 07302

 

Attn: Tina Catapano, Vice President & Manager Loan Administration

 

Telephone: 201.432.1980

 

Facsimile: 201.432.6805

   

Wire Payment Instructions:

 

ABA No.

026009700

 

Account No.

515060

 

Attn:

Loan Administration



 

THE BANK OF TOKYO-MITSUBISHI, LTD.

Credit Contact

:  

227 West Monroe St., Suite 2300

 

Chicago, IL 60606

 

Attn: Neil Mesch, Vice President

 

Telephone: 312.696.4656

 

Facsimile: 312.696.4535

   

Operations and Bid Contact

:  

227 West Monroe St., Suite 2300

 

Chicago, IL 60606

 

Attn: Cheryl Lyons, Loan Administrator

 

Telephone: 312.696.4709

 

Facsimile: 312.696.4532

   

Wire Payment Instructions:

 

ABA No.

071002341

 

Account No.

1525720230

 

Attn:

Loan Administration RE Stryker

 



THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

Credit Contact

:  

Bank of Ireland

 

La Touche House

 

P.O. Box 3267

 

I.F.S.C.

 

Dublin 1, Ireland

 

Attn: Niamh O'Flynn, Senior Manager

 

Telephone: 011.353.1.6115338

 

Facsimile: 011.353.1.8290129

 



Operations Contact

:  

Bank of Ireland

 

Corporate Banking

 

Hume House, Ballsbridge

 

Dublin 4, Ireland

 

Attn: Stephen Donnelly

 

Telephone: 011.353.1.6187404

 

Facsimile: 011.353.1.6187490

   

Payment Account Details for US Dollars

:  

ABA No.        021 000 021

 

SWIFT No.     CHASUS33

 

Reference:       BoI-IF-Stryker

 

Account No.    0011 015 815

   

Payment Account Details for JPY:

 

SWIFT No.     BOTKJPJT

 

Reference:       BoI-IF-Stryker

 

Account No.    63 304 09 634

   

Payment Account Details for Euros:

 

SWIFT No.     BIGTIE2D

 

Reference:       BoI-IF-Stryker

 

Account No.    N/A

 



NATIONAL BANK OF KUWAIT, S.A.K., GRAND CAYMAN BRANCH



Primary Credit Contact

:  

299 Park Avenue

 

New York, NY 10171-0023

 

Attn: Wendy Wanninger, Sr. Credit Officer

 

Telephone: 212.303.9807

 

Primary Facsimile: 212.319.8269

 

Secondary Facsimile: 212.888.2958

   

Backup Credit Contact

:  

299 Park Avenue

 

New York, NY 10171-0023

 

Attn: Robert McNeil, Executive Manager

 

Telephone: 212.303.9878

 

Primary Facsimile: 212.319.8269

 

Secondary Facsimile: 212.888.2958

 



Primary Lending/Operations Contact

:  

299 Park Avenue

 

New York, NY 10171-0023

 

Attn: Thelma Chaudry, Operations Officer

 

Telephone: 212.303.9821

 

Primary Facsimile: 212.319.8269

 

Secondary Facsimile: 212.888.2958

   

Payment Instructions

:  

Primary:

National Bank of Kuwait, N.Y.

   

CHIPS ABA 217

   

For Credit to: NBK - Grand Cayman Branch

   

                        Account No. 500-550103-103

   

                        Attn: Loan Admin. Dept.

       

Secondary:

National Bank of Kuwait, N.Y.

   

Fed Funds: ABA 026000217

   

For Credit to: NBK - Grand Cayman Branch

   

                        Account No. 500-550103-103

   

                        Attn: Loan Admin. Dept.

 

 

UNION PLANTERS BANK NA



Credit Contact

:  

6200 Poplar Ave. 3rd Floor

 

Memphis, TN 38119

 

Attn: James Gummel, Senior Vice President

 

Telephone: 901.580.5437

 

Facsimile: 901.580.5451

 

Electronic Mail: James.Gummel@upbna.com

   

Operations Contact

:  

6200 Poplar Ave. 3rd Floor

 

Memphis, TN 38119

 

Attn: Venit Brooks, Loan Assistant

 

Telephone: 901.580.5480

 

Facsimile: 901.580.5451

 

Electronic Mail: Venita.Brooks@upbna.com

   

Wire Payment Instructions

:  

ABA No.         084000084

 

Account No.    GL 10107000

 

Attn:                 Sandy Jones 615-733-1151 for Stryker Corp.

 



THE NORINCHUKIN BANK, NEW YORK BRANCH



Credit Contact

:  

245 Park Ave., 29th Floor

 

New York, NY 10167

 

Attn: Junya Morishita, Vice President

 

Telephone: 212.697.1717

 

Facsimile: 212.697.5754

 

Electronic Mail: jmorishita@nochubank.or.jp

   

Operations Contact

:  

245 Park Ave., 29th Floor

 

New York, NY 10167

 

Attn: Connie AuYeung

 

Telephone: 212.697.1717

 

Facsimile: 212.697.5754

 

Electronic Mail: cauyeung@nochubank.or.jp

   

Wire Payment Instructions

:  

ABA No.         021000021

 

Account No.    544-7-72711

 

Attn:                                      

 



THE INDUSTRIAL BANK OF JAPAN, LIMITED, CHICAGO BRANCH



Credit Matters Contact

:  

227 West Monroe St., Suite 2600

 

Chicago, IL 60606

 

Attn: Thomas Danielson, Vice President

 

Telephone: 312.855.8749

 

Facsimile: 312.855.8200

   

Operations/ Administration/ Funding Notices Contact

:  

1251 Avenue of the Americas

 

New York, NY 10020

 

Attn: Andrew Encarnacion, Vice President

 

Telephone: 212.282.4065

 

Facsimile: 212.282.4480

   

Payment Instructions

:  

Domestic Lending Office

 

     Name of Bank: The Industrial Bank of Japan, Limited

 

     City: New York

 

     ABA No. 026-008-345

 

LIBOR Lending Office

 

     Name of Bank: The Industrial Bank of Japan, Limited

 

     City: New York

 

     ABA No. 026-008-345

 

 

BANK ONE NA



Credit Contact

:  

611 Woodward Ave.

 

Detroit, MI 48226

 

Attn: Wieslaw Sliwinski, Associate Director

 

Telephone: 313.225.1782

 

Facsimile: 313.225.1671

 

Electronic Mail: wieslaw_sliwiski@bankone.com

   

Operations Contact

:  

611 Woodward Ave.

 

Detroit, MI 48226

 

Attn: Rose Schoenborn, Client Services Representative

 

Telephone: 313.225.4522

 

Facsimile: 313.225.2747

 

Electronic Mail: rose_schoenborn@bankone.com

   

Wire Payment Instructions

:  

ABA No. 072000326

 

Account No. 2891000007

 

Attn: Rosemary Schoenborn

 

 

BNP PARIBAS



Credit Contact

:  

209 S. LaSalle, Suite 500

 

Chicago, IL 60604

 

Attn: Frederick Maryl, Director

 

Telephone: 312.977.2211

 

Facsimile: 312.977.1380

   

Operations and Bid Contact

:  

209 S. LaSalle, Suite 500

 

Chicago, IL 60604

 

Attn: Catherine Lui, Assistant Vice President

 

Telephone: 312.977.1386

 

Facsimile: 312.977.2234

   

I/C Contact

 

209 W. LaSalle, Suite 500

 

Chicago, IL 60604

 

Attn: Jeff Wykowsky, Assistant Vice President

 

Telephone: 312.977.2226

 

Facsimile: 312.977.1380

 



Wire Payment Instructions

:  

ABA No.         026007689

 

Account No.    14119400189

 

Reference:       Stryker

 

 

LAND BANK OF TAIWAN LOS ANGELES BRANCH



Credit Contact

:  

811 Wilshire Blvd., 19th Floor

 

Los Angeles, CA 90017

 

Attn: Anthony Liem, Manager

 

Telephone: 213.532.3789

 

Facsimile: 213.532.3766

 

Electronic Mail: anton@landbankla.com

   

Operations Contact

:  

811 Wilshire Blvd., 19th Floor

 

Los Angeles, CA 90017

 

Attn: Maria Chen

 

Telephone: 213.532.3789

 

Facsimile: 213.532.3766

 

Electronic Mail: lbotla@aol.com

   

Wire Payment Instructions

:  

ABA No.         122042564

 

Account No.    122042564

 

Attn:                 Loan Department

 

 

BANK OF CHINA, NEW YORK BRANCH



Credit Contact

:  

410 Madison Ave.

 

New York, NY 10017

 

Attn: X. Joseph Zeng, Loan Officer

 

Telephone: 212.935.3101 ext. 408

 

Facsimile: 212.308.4993

 

Electronic Mail: jzeng@bocusa.com

   

Back-up Credit Contact

:  

410 Madison Ave.

 

New York, NY 10017

 

Attn: Peggy Wang

 

Telephone: 212.935.3101 ext. 351

 

Facsimile: 212.308.4993

 

Electronic Mail: pwang@bocusa.com

   

Administrative Contacts

:  

410 Madison Ave.

 

New York, NY 10017

 

Attn: Elaine Ho, Manager, LAD

 

Telephone: 212.935.3101 ext. 281

 

Facsimile: 646.840.1796

 



Payment Instructions

:  

Credit Account of Bank of China, New York Branch at the Federal Reserve Bank of
New York, ABA # 026-003-269 Attn: Elaine Ho, LAD RE: Stryker Corporation.





THE BANK OF NOVA SCOTIA



Credit Contact

:  

181 W. Madison St., Suite 3700

 

Chicago, IL 60602

 

Attn: Virginia Brown, Director

 

Telephone: 312.201.4136

 

Facsimile: 312.201.4108

 

Electronic Mail: vbrown@scotiacapital.com

   

Operations Contact

:  

600 Peachtree St. NE, Suite 2700

 

Atlanta, GA 30308

 

Attn: Mystro Whatley, Loan Operations Officer

 

Telephone: 404.877.1566

 

Facsimile: 404.888.8998

 

Electronic Mail: mystro_whatley@scotiacapital.com

   

Wire Payment Instructions

:  

ABA No.         026002532

 

Account No.    0606634

 

Attn:                Chicago Team, Stryker Corporation

 

 

BARCLAYS BANK PLC



Credit Contact

:  

Barclays Capital

 

222 Broadway - 8th Floor

 

New York, NY 10038

 

Attn: Russell Johnson, Associate

 

Telephone: 212.412.2895

 

Facsimile: 212.412.7511

 

Electronic Mail: Russell.Johnson@barcap.com

   

Operations Contact

:  

Barclays Capital

 

222 Broadway - 11th Floor

 

New York, NY 10038

 

Attn: Chimatara Michael

 

Telephone: 212.412.3161

 

Facsimile: 212.412.5306

 

Electronic Mail: chimatara.michael@barcap.com

   

Bid Contact

:  

Barclays Capital

 

222 Broadway - 7th Floor

 

New York, NY 10038

 

Attn: Raj Shah, Director

 

Telephone: 212.412.2090

 

Facsimile: 212.412.7511

 

Electronic Mail: raj.shah@barcap.com

   

I/C Contact

 

Barclays Capital

 

222 Broadway - 11th Floor

 

New York, NY 10038

 

Attn: Pam Seeley, Vice President

 

Telephone: 212.412.5121

 

Facsimile: 212.412.5111

 

Electronic Mail: pamela.seeley@barcap.com

   

Wire Payment Instructions

:  

ABA No. 026002574

 

Account No. 050019104

 

Attn: GSU/Chimatara Michael

 

 

CREDIT LYONNAIS NEW YORK BRANCH



Credit Notification

:  

Credit Lyonnais

 

Healthcare Group

 

1301 Avenue of the Americas

 

New York, NY 10019

 

Attn: Deborah E. Bradley, First Vice President

 

Telephone: 212.261.3886

 

Facsimile: 212.261.3440

 

Electronic Mail: deborah.bradley@clamericas.com

   

Administrative, Operational and Letter of Credit Notification

:  

Credit Lyonnais

 

Client Banking Services

 

1301 Avenue of the Americas

 

New York, NY 10019

 

Attn: Gener David, Loan Administrator

 

Telephone: 212.261.7741

 

Facsimile: 212.459-3181

 

Electronic Mail: gener.david@clamericas.com

   

Payment Instruction (for either Domestic or Eurodollar Lending Office)

:  

ABA No.

0260-0807-3

 

Account No.

01-88179-3701-00

 

Attn:

Loan Servicing Department

 

Reference:

Stryker Corporation

     

Payment Instruction (for Standby Letter of Credit Fees):

 

ABA No.

0260-0807-3

 

Account No.

01-88179-3701-00

 

Attn:

Letter of Credit

 

Reference:

Stryker Corporation

 

 

THE BANK OF NEW YORK



Credit Contact

:  

One Wall Street

 

New York, NY 10286

 

Attn: Patrick Vatel, Assistant Vice President

 

Telephone: 212.635.7882

 

Facsimile: 212.635.1483

 



Operations and Bid Contact

:  

One Wall Street

 

New York, NY 10286

 

Attn: Rosa L. Leonard, Account Administrator

 

Telephone: 212.635.6787

 

Facsimile: 212.635.6426

   

Wire Payment Instructions

:  

ABA No.

021000018

 

Account No.

GLA #111556

 

Attn:

Commercial Loan Division Re: Stryker Corporation Fee Payment

 

 

NATIONAL CITY BANK

Primary Credit Contact

:  

One North Franklin

 

Suite 3600

 

Chicago, IL 60606

 

Attn: Jon R. Hinard, Sr. Vice President

 

Telephone: 312.384.4624

 

Facsimile: 312.384.4666/312.240.0301

 

email: jon.hinard@nationalcity.com

   

Secondary Credit Contact

:  

1001 South Worth

 

Birmingham, MI 48009

 

Attn: Michael Hinz

 

Assistant Vice President

 

Telephone: 248-901-2139

 

Facsimile: 248-901-2033

 

email: michael.hinz@nationalcity.com

   

Operations, Bid and L/C Contact

:  

1900 E. Ninth St. -Loc 2077

 

Cleveland, OH 44114

 

Attn: Vernon Johnson

 

Telephone: 216.488.7099

 

Facsimile: 216.388.7110

   

Wire Payment Instructions

:  

ABA No.         041000124

 

Account No.    151804

 

Attn:                Vernon Johnson



 

 

EXHIBIT A-1

FORM OF COMMITTED LOAN NOTICE

Date:                           ,              

To:     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 21,
2001 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Stryker Corporation a Michigan corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, Alternative Rate Lender and
Swing Line Lender.

The undersigned hereby requests (select one):

      

A Borrowing of Committed Loans



      

A Conversion of Loans



      

A Conversion or Continuation of Loans



 

1.     On                                                        (a Business
Day).

2.     In the amount of $                                . (Please denote amount
in currency selected below). (Note: Minimum of the Dollar Equivalent Amount of
$5,000,000 and multiples of the Dollar Equivalent Amount of $1,000,000 for
Offshore Rate Committed Loans; minimum of the Dollar Equivalent Amount of
$500,000 and multiples of the Dollar Equivalent Amount of $100,000 for Base Rate
Committed Loans)

3.     Comprised of:

               Base Rate Loan
               Offshore Rate Loan


4.     For Offshore Rate Loans: with an Interest Period of                
months.

5.     Currency:

      

 U.S. Dollars

      

 Offshore Currency:  

      

 Euro                

      

 Japanese Yen

 

The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

The matters set forth in Section 4.02(a) and (b) are true, correct and complete
as of the date hereof and with respect to the requested Credit Extension.


 

STRYKER CORPORATION

   

By: 

                                                           

Name: 

                                                           

Title: 

                                                           

 

EXHIBIT A-2

FORM OF REQUEST FOR ALTERNATIVE RATE

Date:                          ,             

To: Bank of America, N.A., as Alternative Rate Lender

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 21,
2001 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Stryker Corporation, a Michigan corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Alternative Rate Lender.

The undersigned hereby requests :

      

 Alternative Rate Agreement




1. To be effective on                                                  .

2. On the amount of $                                                .

3. Alternative Rate: [             %] [             % + the Applicable Margin
for Eurodollar Rate Committed Loans in effect from time to time].

4. Underlying Type of Loan:                           .

5. Interest Period of underlying Type of Loan, which will be Continued
throughout the duration of the Alternative Rate Period chosen below in
accordance with, and subject to the exceptions thereto set forth in, the last
sentence of Section 2.02(a):                  months.

6. Alternative Rate Period:                                [If relates to an
underlying Offshore Rate Committed Loan, Alternative Rate Period must end as of
the end of an Interest Period applicable to such Loan indicated in 5. above or
Continuation of such Loan to Interest Period(s) of like duration.]

The foregoing request complies with the requirements of Section 2.02(g) of the
Agreement. The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the above date, before and after
giving effect to the Alternative Rate Agreement requested hereby:

(a) The representations and warranties made by Borrower in the Agreement, or
which are contained in any certificate, document or financial or other statement
furnished at any time under or in connection therewith, are and will be correct
on and as of the date of this Request for Alternative Rate, except to the extent
that such representations and warranties specifically refer to any earlier date;
and

(b) no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to this Agreement for Alternative Rate.


 

STRYKER CORPORATION

   

By: 

                                                

Name: 

                                                

Title: 

                                                

     

Accepted and Agreed:

     

BANK OF AMERICA, N.A.

,  

as Alternative Rate Lender

   

By: 

                                               

Name: 

                                               

Title: 

                                               

 

 

EXHIBIT B-1

FORM OF BID REQUEST

Date: _________ __, ____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of December 21,
2001 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Stryker Corporation, a Michigan corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Alternative Rate Lender.


The Lenders are invited to make Bid Loans:


1. On ____________________ (a Business Day).


2. In an aggregate amount not exceeding $__________________ (Please denote
amount in curency selected below) (with any sublimits set forth below). (Note:
Minimum aggregate principal amount of Bid Loans requested must be $10,000,000 or
a whole multiple of $1,000,000 in excess thereof)


3. Comprised of (select one):

            Bid Loans based on an Absolute Rate
            Bid Loans based on Eurodollar Base Rate


Bid Loan No.

Interest Period requested

Maximum principal amount requested

1

_______days/mos

$

2

_______days/mos

$

3

_______days/mos

$


The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.

The matters set forth in Section 4.02(a) and (b) are true, correct and complete
as of the date hereof and with respect to the requested Credit Extension.

The Borrower authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03 of the Agreement for submitting Competitive
Bids.


 

STRYKER CORPORATION

   

By: 

                                                

Name: 

                                                

Title: 

                                                

 

 

EXHIBIT B-2

FORM OF COMPETITIVE BID

Date: _________ __, ____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 21,
2001 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Stryker Corporation, a Michigan corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Alternative Rate Lender.

In response to the Bid Request, the undersigned offers to make the following Bid
Loan(s):


1. Borrowing date: ____________________ (a Business Day).


2. In an aggregate amount not exceeding $__________ (with any sublimits
set forth below). (Note: Minimum of $5,000,000 and multiples of $1,000,000 in
excess thereof)


3. Comprised of:

            Bid Loans based on an Absolute Rate
            Bid Loans based on Offshore Rate

Bid Loan No.

Interest Period offered

Bid Maximum

Absolute Rate Bid or Eurodollar Margin Bid

  1        

1

_______days/mos

$                

(- +)                %

2

_______days/mos

$                

(- +)                %

3

_______days/mos

$                

(- +)                %

             

1

  Expressed in multiples of 1/100th of a basis point.

Contact Person:

Telephone:



[LENDER]

By:

                                                 

Name:

                                                 

Title:

                                                 



 

 

 

THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:


Bid Loan No.

Principal Amount Accepted

 

$

 

$

 

$

 

STRYKER CORPORATION

   

By: 

                                                

Name: 

                                                

Title: 

                                                

Date: 

                                                

 

 

EXHIBIT C

FORM OF SWING LINE LOAN NOTICE

Date: _________ __, ____


To:

Bank of America, N.A., as Swing Line Lender

 

Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 21,
2001 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Stryker Corporation, a Michigan corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, Alternative Rate Lender and
Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

1.  On                                       (a Business Day).

2.   In the amount of $              . (Please denote amount in currency
selected below) (Minimum of Dollar Equivalent Amount of $1,000,000)

3.   Currency:

      

 U.S. Dollars

      

 Offshore Currency:  

      

 Euro  

      

 British Pounds Sterling  

      

 Japanese Yen  

      

 Australian Dollars  

      

 Canadian Dollars  

      

 New Zealand Dollars  

      

 Singapore Dollars  

      

 Other                          

 


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.

The matters set forth in Section 4.02(a) and (b) are true, correct and complete
as of the date hereof and with respect to the requested Credit Extension.

 

 

STRYKER CORPORATION

   

By: 

                                                

Name: 

                                                

Title: 

                                                

 

 

 

EXHIBIT D-1

FORM OF COMMITTED LOAN NOTE

Date:                                ,              

FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
the order of                                                              (the
"Lender"), on the Maturity Date (as defined in the Credit Agreement referred to
below) the principal amount of Committed Loans (as defined in such Credit
Agreement) made by the Lender as provided in Article II of that certain Credit
Agreement, dated as of December 21, 2001 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, Alternative Rate Lender and
Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates, and at such times as are specified in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars or the Offshore
Currency in which such Committed Loan was advanced, in Same Day Funds at the
Administrative Agent's Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Committed Loan Notes referred to in the Agreement, is
entitled to the benefits thereof and is subject to optional prepayment in whole
or in part as provided therein. Upon the occurrence of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Committed Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Committed Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

STRYKER CORPORATION

   

By: 

                                                

Name: 

                                                

Title: 

                                                

 

 

COMMITTED LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

             

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

 

 

EXHIBIT D-2

FORM OF BID LOAN NOTE

Date: ___________, ____

FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
the order of ____________________ (the "Lender") on the last day of the Interest
Period therefor, the principal amount of each Bid Loan from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of
December 21, 2001 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer, Alternative Rate Lender and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each Bid
Loan from the date of such Bid Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in Same Day Funds at the Administrative
Agent's Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Note is one of the Bid Loan Notes referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Bid Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Bid Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

STRYKER CORPORATION

   

By: 

                                                

Name: 

                                                

Title: 

                                                

 

 

BID LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

             

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

 

 

EXHIBIT D-3

FORM OF SWING LINE NOTE

$                                     Date:                               

FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
the order of                                   ("Swing Line Lender"), on the
date when due in accordance with the Credit Agreement referred to below, the
aggregate principal amount of each Swing Line Loan from time to time made by the
Swing Line Lender to the Borrower under that certain Credit Agreement, dated as
of December 21, 2001 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer, Alternative Rate Lender and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the Swing
Line Lender in Dollars or the Offshore Currency in which such Swing Line Loan
was advanced, in Same Day Funds at its Lending Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is the Swing Line Note referred to in the Agreement, is entitled to
the benefits thereof and is subject to optional prepayment in whole or in part
as provided therein. Upon the occurrence of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Swing Line Loans made by the Swing Line Lender shall be evidenced
by one or more loan accounts or records maintained by Swing Line Lender in the
ordinary course of business. The Swing Line Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of the Swing Line
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 

STRYKER CORPORATION

   

By: 

                                                

Name: 

                                                

Title: 

                                                

 

 

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Amount of Loan Made

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

         

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

               

 

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                ,


To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 21,
2001 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among Stryker Corporation, a Michigan
corporation(the "Borrower"), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and Alternative Rate Lender.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                      of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following for fiscal year-end financial statements]



1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following for fiscal quarter-end financial statements]



1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal, recurring year-end audit adjustments and the absence of
footnotes.


2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.


3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and


[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]


--or--


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]


4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.


IN WITNESS WHEREOF,

the undersigned has executed this Certificate as
of                             ,             .





 

STRYKER CORPORATION

   

By: 

                                                

Name: 

                                                

Title: 

                                                

 

SCHEDULE 2


to the Compliance Certificate
($ in 000's)




I.

Section 7.11(a) - Interest Coverage Ratio.

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date

("Subject Period"):

                 

1.

Consolidated Net Income for Subject Period:

$                    

             

2.

Consolidated Interest Charges for Subject Period:

$                    

             

3.

Provision for income taxes for Subject Period:

$                    

             

4.

Depreciation expenses for Subject Period:

$                    

             

5.

Amortization expenses for intangibles for Subject Period

$                    

             

6.

Consolidated EBITDA (Lines I.A.1+2+3+4+5):

$                    

         

B.

Consolidated Interest Charges for Subject Period:

$                    

         

C.

Interest Coverage Ratio (Line I.A.6 ¸ Line I.B):

                   

to 1.00              

Minimum required:

            3.00 to 1.00

         

II.

Section 7.11(b) - Leverage Ratio.

           

A.

Consolidated EBITDA for Subject Period (Line I.A.6 above):

$                    

           

B.

Consolidated Funded Indebtedness at Statement Date:

$                    

           

C.

Leverage Ratio (Line II.B ¸ Line II.A):

                   

to 1.00            

Maximum permitted:

            3.00 to 1.00

 

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor's rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, to the extent permitted to be assigned under
applicable law, all claims (including, without limitation, contract claims, tort
claims, malpractice claims and all other claims at law or in equity, including
claims under any law governing the purchase and sale of securities or governing
indentures pursuant to which securities are issued), suits, causes of action and
any other right of the Assignor against any other Person) (the "Assigned
Interest"). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.


1.

Assignor:

                                                        

         

2.

Assignee:

                                                        

     

[which is a Lender/Affiliate/Approved Fund of [identify lender]1]

       

3.

Borrower(s):

                                                        

         

4.

Administrative Agent:

Bank of America, N.A., as the Administrative Agent under the Credit Agreement

       

5.

Credit Agreement:

The Credit Agreement, dated as of December 21, 2001, among Stryker Corporation,
the Lenders parties thereto, and Bank of America, N.A., as Administrative Agent
and Alternative Rate Lender

       

6.

Assigned Interest:

   

Aggregate Amount of

Amount of Commitment/Loans

Percentage Assigned of

Commitment/Loans for all Lenders

Assigned

  2

Commitment/Loans

  3      

$                                    

$                                    

                             

%

$                                    

$                                    

                             

%

$                                    

$                                    

                             

%


[7. Trade Date: __________________]  4

 

Effective Date:                                  , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

[NAME OF ASSIGNOR]

By: 

                                         

Title: 

                                         

   

ASSIGNEE

 

[NAME OF ASSIGNEE]

By: 

 

Title: 

 




1

Select as applicable.

   

2

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

   

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

   

4

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

[Consented to and] 5 Accepted:

BANK OF AMERICA, N.A.

, as Administrative Agent, L/C Issuer,

Alternative Rate Lender and Swing Line Lender

   

By: 

 

Title: 

     

[Consented to:] 6

STRYKER CORPORATION

   

By: 

 

Title: 

 

 

 

5

To be added only if the consent of the Administrative Agent, L/C Issuer and Sing
Line Lender is required by the terms of the Credit Agreement.

   

6

To be added only if the consent of the Borrower and/or other parties (e.g. Sing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Credit Agreement, dated as of December 21, 2001, among Stryker Corporation, the
Lenders parties thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, Alternative Rate Lender and Swing Line Lender

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

1.3 Assignee's Address for Notices, etc. Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to the Assignee.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

ADMINISTRATIVE DETAILS

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)